Exhibit 10.2

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

In re:

 

HANCOCK FABRICS, INC., et al., 1

 

Debtors.

 

 

Chapter 11

 

Case No. 16-10296 (BLS)

 

Jointly Administered

 

SECOND AMENDED DISCLOSURE STATEMENT FOR
DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION
(as of May 5, 2017)

 

Mark D. Collins (No. 2981)

Michael J. Merchant (No. 3854)

Brett Haywood (No. 6166)

RICHARDS, LAYTON & FINGER, P.A.

One Rodney Square

P.O. Box 551

Wilmington, Delaware 19899

(302) 651-7700

 

Stephen H. Warren

Karen Rinehart

O’MELVENY & MYERS LLP

400 South Hope St.

Los Angeles, California 90071

(213) 430-6000

 

Jennifer Taylor
O’MELVENY & MYERS LLP

Two Embarcadero Center, 28th Floor

San Francisco, California 94111

(415) 984-8700

 

ATTORNEYS FOR DEBTORS AND DEBTORS IN POSSESSION

 

 

 

--------------------------------------------------------------------------------

 

1 The Debtors in these cases, along with the last four digits of each Debtor’s
federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock
Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com,
Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF
Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo,
MS 38803.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 TABLE OF CONTENTS

 

          Page

I.

INTRODUCTION

1

 

A. SUMMARY OF THE PLAN

3

 

B.

RECOMMENDATION

5

II.

VOTING

6

 

A.

ELIGIBILITY TO VOTE

6

 

B.

BALLOTS

6

 

C.

VOTING PROCEDURE

7

 

D.

DEADLINE FOR VOTING

7

 

E.

IMPORTANCE OF YOUR VOTE

7

III.

BACKGROUND OF THE DEBTOR AND THE CHAPTER 11 CASES

7

 

A.

DESCRIPTION OF COMPANY

8

 

  1.

Overview

8

 

  2.

2007 Bankruptcy Cases

9

 

B.

EVENTS LEADING TO THE CHAPTER 11 FILING

9

 

C.

EVENTS DURING CHAPTER 11 CASES

10

 

  1.

First Day Motions.

10

 

  2.

Appointment of Committee.

11

 

  3.

Filing Schedules and Statement of Financial Affairs; Claims Bar Date.

11

 

  4.

Retention of Professionals.

12

 

  5.

Debtor-In-Possession Financing.

13

 

    (a)

Company’s Prepetition Senior Obligations

13

 

    (b)

Company’s Prepetition Subordinated Indenture

14

 

    (c)

Debtor-in-Possession Financing Agreements

15

 

  6.

Sale of Substantially All of the Debtors’ Assets.

16

 

  7.

Sale of the Debtors’ Owned Real Property.

18

 

  8.

Store Closing Sales; Lease Transactions.

19

 

  9.

Sale of the Debtors’ Intellectual Property Assets.

19

 

  10.

Reclamation Claims.

20

 

  11.

503(b)(9) Claims.

20

 

  12.

Preferential Transfers and Avoidance Actions.

20

 

 

 
i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued) 

 

        Page

 

  13.

Putative Consignment Litigation.

20

 

    (a)

McCall Pattern Co.

21

 

    (b)

Simplicity Pattern Co., Inc.

21

 

    (c)

Sykel Enterprises

22

 

  14.  

Other Litigation.

23

 

    (a)

Rowdec, LLC d/b/a Westlake Associates

23

 

    (b)

Trilegiant Corporation

24

 

D.

MANAGEMENT/HEADCOUNT REDUCTION

24

 

E.

RETENTION OF RESPONSIBLE PERSON

24

IV.

THE PLAN

25

 

A.

TREATMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS

25

 

  1.

Fee Claims, Professional Fee Escrow, Carve-Out and Carve-Out Reserve.

26

 

  2.

Treatment of Allowed Administrative Claims and Allowed Priority Tax Claims.

26

 

  3.

Treatment of Claims Against Multiple Debtors.

27

 

B.

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

28

 

  1.

Other Priority Claims (Classes 1 A-G).

28

 

  2.

Wells Fargo Prepetition Claims (Classes 2 A-G).

28

 

  3.

GACP Prepetition Claims (Classes 3 A-G).

29

 

  4.

Noteholder Prepetition Claims (Classes 4 A-G).

29

 

  5.

Other Secured Claims (Classes 5 A-G).

29

 

  6.

General Unsecured Claims (Classes 6 A-G).

31

 

  7.

Interests and Securities Subordinated Claims (Classes 7 A-G).

32

 

C.

IMPLEMENTATION OF THE PLAN

32

 

  1.

Liquidation of Estates.

32

 

  2.

Creditors’ Committee.

33

 

  3.

Appointment of Responsible Person, Financial Advisor and Litigation Counsel

33

 

  4.

Appointment of Post-Effective Date Committee.

34

 

 

 
ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued) 

 

 

  5.

Liability, Indemnification.

35

 

  6.

Corporate Action.

36

 

  7.

Continued Corporate Existence; Dissolution of the Debtors.

36

 

  8.

Preservation of All Rights of Action.

37

 

  9.

Saturday, Sunday or Legal Holiday.

37

 

D.

CLAIMS AND DISTRIBUTIONS

37

 

  1.

Hancock Senior Claims Reserve and Hancock Administrative Fund.

37

 

  2.

Responsible Person as Disbursing Agent.

38

 

  3.

Time and Manner of Distributions.

38

 

  4.

Delivery of Distributions.

39

 

  5.

Undeliverable Distributions.

39

 

  6.

Claims Administration Responsibility.

39

 

    (a)

Reservation of Rights to Object to Claims.

39

 

    (b)

Objections to Claims and Post-Effective Date Major Settlements.

40

 

    (c)

Filing Claims Objections.

40

 

    (d)

Determination of Claims.

40

 

  7.

Procedures for Treating and Resolving Disputed and Contingent Claims.

41

 

    (a)

Claim Estimation.

41

 

    (b)

No Distributions Pending Allowance

41

 

  8.

Allowance of Claims Subject to Section 502(d) of the Bankruptcy Code.

41

 

  9.

No Interest On Claims.

41

 

E.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

41

 

F.

CANCELLATION OF EXISTING STOCK, NOTES AND INSTRUMENTS

43

 

G.

CONDITIONS TO EFFECTIVENESS

43

 

H.

POST-CONFIRMATION ISSUES

44

 

  1.

Conversion or Dismissal.

44

 

 

 
iii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued) 

 

 

    (a)

General.

44

 

  2.

Payment of Statutory Fees.

44

 

  3.

Injunction and Stays.

45

 

  4.

Terms of Injunctions or Stays.

45

 

  5.

Exculpation and Limitation of Liability.

46

 

  6.

Pension Plan Fiduciary Liability.

46

 

I.

SETOFFS AND RECOUPMENTS

46

 

J.

WITHHOLDING TAXES

46

 

K.

RETENTION OF JURISDICTION

47

V.

FINANCIAL INFORMATION

47

 

A.

STATUS OF ASSET DISPOSITION PROCESS; CURRENT CASH POSITION

47

 

B.

PROJECTED AVAILABLE ASSETS

47

 

C.

DESCRIPTION OF ASSETS AND LITIGATION

48

 

  1.

Asset Sale Proceeds.

48

 

  2.

Estate Litigation.

48

VI.

CERTAIN FACTORS TO BE CONSIDERED REGARDING THE PLAN

49

 

A.

BANKRUPTCY CONSIDERATIONS

49

 

B.

OVERALL RISKS TO RECOVERY BY HOLDERS OF CLAIMS

50

 

C.

RISKS REGARDING THE AMOUNT OF SENIOR CLAIMS; OPERATING EXPENSES

50

VII.

CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

50

 

A.

FEDERAL INCOME TAX CONSEQUENCES TO THE DEBTORS

51

 

  1.

Overview of Current Year Tax Position and NOLs.

51

 

  2.

Cancellation of Indebtedness.

52

 

  3.

Alternative Minimum Tax.

52

 

B.

FEDERAL INCOME TAX CONSEQUENCES TO HOLDERS OF ALLOWED GENERAL UNSECURED CLAIMS

52

 

C.

FEDERAL INCOME TAX TREATMENT OF INTERESTS AND SECURITIES SUBORDINATED CLAIMS

53

 

D.

WITHHOLDING AND REPORTING

54

VIII.

ALTERNATIVES TO CONFIRMATION OF THE PLAN

54

IX.

ACCEPTANCE AND CONFIRMATION OF THE PLAN

54

 

A.

GENERAL CONFIRMATION REQUIREMENTS

54

 

B.

BEST INTEREST TEST

55

 

C.

FINANCIAL FEASIBILITY TEST

57

 

D.

ACCEPTANCE BY IMPAIRED CLASSES

58

 

 

 
iv

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued) 

 

EXHIBIT A DEBTORS’ Second AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION

1

EXHIBIT B UNAUDITED FINANCIAL STATEMENTS FOR FISCAL YEAR ENDED FEBRUARY 1, 2016

1

EXHIBIT C UNAUDITED FINANCIAL STATEMENTS FOR THE PERIOD COMMENCING FEBRUARY 2,
2016 AND ENDING December 31, 2016

1

EXHIBIT D QUALIFICATIONS OF JOSEPH MARCHESE AND META ADVISORS LLc

1

 

 

 
v

--------------------------------------------------------------------------------

 

 

I.

INTRODUCTION

 

On February 2, 2016, Hancock Fabrics, Inc., a Delaware corporation, Hancock
Fabrics, LLC, a Delaware limited liability corporation, Hancock Fabrics of MI,
Inc., a Delaware corporation, hancockfabrics.com, Inc., a Delaware corporation,
HF Enterprises, Inc., a Delaware corporation, HF Merchandising, Inc., a Delaware
corporation, and HF Resources, Inc., a Delaware corporation (the foregoing
entities collectively, “the Debtors”, “Hancock” or the “Company”) filed in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) their proposed Joint Chapter 11 Plan of Liquidation Dated December 2,
2016 (as amended by the First Amended Joint Chapter 11 Plan of Liquidation Dated
March 8, 2017, and the Second Amended Chapter 11 Plan of Liquidation Dated May
2, 2017 (the “Plan”). The Debtors urge creditors to vote for the Plan.

 

The Debtors prepared this Disclosure Statement for use in the solicitation of
acceptances of the Plan.

 

APPROVAL OF THIS DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT DOES NOT MEAN THAT
THE BANKRUPTCY COURT RECOMMENDS ACCEPTANCE OR REJECTION OF THE PLAN.

 

The information used in preparing this Disclosure Statement was prepared by and
is the sole responsibility of the Debtors. This Disclosure Statement does not
constitute financial or legal advice. Creditors and shareholders of the Debtors
should consult their own advisors if they have questions about the Plan or this
Disclosure Statement. Capitalized terms used in this Disclosure Statement and
not expressly defined herein are defined in the Plan. A reference in this
Disclosure Statement to a “Section” refers to a section of this Disclosure
Statement.

 

WHILE THIS DISCLOSURE STATEMENT DESCRIBES CERTAIN BACKGROUND MATTERS AND THE
MATERIAL TERMS OF THE PLAN, IT IS INTENDED AS A SUMMARY DOCUMENT ONLY AND IS
QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS ATTACHED TO
THE PLAN AND THIS DISCLOSURE STATEMENT. YOU SHOULD READ THE PLAN AND THE
EXHIBITS TO OBTAIN A FULL UNDERSTANDING OF THEIR PROVISIONS. ADDITIONAL COPIES
OF THE DISCLOSURE STATEMENT AND THE EXHIBITS ATTACHED TO THIS DISCLOSURE
STATEMENT, AS WELL AS COPIES OF THE PLAN, CAN BE OBTAINED FROM HANCOCK FABRICS
BALLOT PROCESSING, C/O KURTZMAN CARSON CONSULTANTS LLC, 2335 ALASKA AVENUE, EL
SEGUNDO, CALIFORNIA 90245, TELEPHONE: (866) 967-0494 (or, if calling from
outside the United States or Canada, (310) 751-0494),
http://www.kccllc.net/hancockfabrics. THE COST OF COPIES MUST BE PAID BY THE
PERSON ORDERING THEM. COPIES OF PAPERS FILED IN THIS CASE MAY BE INSPECTED
DURING REGULAR COURT HOURS IN THE CLERK’S OFFICE, UNITED STATES BANKRUPTCY
COURT, 824 NORTH MARKET STREET, 3RD FLOOR, WILMINGTON, DELAWARE 19801.

 

THE STATEMENTS AND INFORMATION CONCERNING THE DEBTORS SET FORTH IN THIS
DISCLOSURE STATEMENT CONSTITUTE THE ONLY STATEMENTS OR INFORMATION CONCERNING
SUCH MATTERS THAT HAVE BEEN APPROVED BY THE BANKRUPTCY COURT FOR THE PURPOSE OF
SOLICITING ACCEPTANCES OR REJECTIONS OF THE PLAN.

 

 

 
1

--------------------------------------------------------------------------------

 

 

THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF THE DATE
HEREOF UNLESS ANOTHER DATE IS SPECIFIED HEREIN. NEITHER DELIVERY OF THIS
DISCLOSURE STATEMENT NOR ANY EXCHANGE OF RIGHTS MADE IN CONNECTION WITH THE PLAN
WILL UNDER ANY CIRCUMSTANCES CREATE AN IMPLICATION THAT THERE HAS BEEN NO CHANGE
IN THE INFORMATION SET FORTH HEREIN SINCE THE DATE THIS DISCLOSURE STATEMENT AND
THE MATERIALS RELIED UPON IN PREPARATION OF THIS DISCLOSURE STATEMENT WERE
COMPILED. THE DEBTORS ASSUME NO DUTY TO UPDATE OR SUPPLEMENT THE DISCLOSURES
CONTAINED HEREIN AND DO NOT INTEND TO UPDATE OR SUPPLEMENT THE DISCLOSURES,
EXCEPT TO THE EXTENT, IF ANY, NECESSARY AT THE HEARING ON CONFIRMATION OF THE
PLAN.

 

THIS DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN TO
DETERMINE WHETHER TO VOTE IN FAVOR OF OR AGAINST THE PLAN. NOTHING HEREIN SHALL
CONSTITUTE AN ADMISSION FOR LEGAL OR EVIDENTIARY PURPOSES. NOTHING HEREIN IS A
WAIVER OF ANY RIGHT OF THE DEBTORS OR THE ESTATES. CERTAIN OF THE INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT IS BY ITS NATURE FORWARD-LOOKING AND
CONTAINS ESTIMATES, ASSUMPTIONS AND PROJECTIONS THAT MAY BE MATERIALLY DIFFERENT
FROM ACTUAL FUTURE RESULTS. THERE CAN BE NO ASSURANCE THAT ANY FORECASTED OR
PROJECTED RESULTS CONTAINED HEREIN WILL BE REALIZED, AND ACTUAL RESULTS MAY VARY
FROM THOSE SHOWN, POSSIBLY BY MATERIAL AMOUNTS.

 

NEITHER THE SECURITIES AND EXCHANGE COMMISSION, NOR ANY STATE SECURITIES
COMMISSION, HAS APPROVED OR DISAPPROVED THIS DISCLOSURE STATEMENT. PURSUANT TO
THE PLAN, ANY SECURITIES ISSUED TO ANY PARTY UNDER, PURSUANT TO OR IN
EFFECTUATING THE PLAN, AND THE OFFERING AND ISSUANCE THEREOF BY ANY PARTY ARE
EXEMPT FROM SECTION 5 OF THE SECURITIES ACT OF 1933 (AS AMENDED), IF APPLICABLE,
AND FROM ANY STATE OR FEDERAL SECURITIES LAWS REQUIRING REGISTRATION FOR THE
OFFER OR SALE OF A SECURITY OR REGISTRATION OR LICENSING OF AN ISSUER OF,
UNDERWRITER OF, OR BROKER OR DEALER IN, A SECURITY, AND OTHERWISE ENJOY ALL
EXEMPTIONS AVAILABLE FOR DISTRIBUTIONS OF SECURITIES UNDER A PLAN IN ACCORDANCE
WITH ALL APPLICABLE LAW, INCLUDING WITHOUT LIMITATION SECTION 1145 OF THE
BANKRUPTCY CODE.

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

A.

SUMMARY OF THE PLAN

 

The following is a brief summary of the Plan, which is qualified in its entirety
by reference to the Plan, attached as Exhibit A to this Disclosure Statement.

 

The Plan provides for distributions to creditors of the Debtors. Under the Plan,
Administrative Claims and Priority Tax Claims are unclassified, while Other
Priority Claims, Wells Fargo Prepetition Claims, GACP Prepetition Claims,
Noteholder Prepetition Claims, Other Secured Claims, General Unsecured Claims,
and Interests and Securities Subordinated Claims are each placed in their own
classes. A separate subclass will be created for each Debtor. The Plan provides
for payment in full of Administrative Claims, Priority Tax Claims and Other
Priority Claims and leaves such Claims unimpaired. The remaining (i) Other
Secured Claims, (ii) Wells Fargo Prepetition Claims, GACP Prepetition Claims,
Noteholder Prepetition Claims (which the Debtors believe to have been satisfied
in full prior to the date hereof) (iii) General Unsecured Claims, and (iv)
Interests and Securities Subordinated Claims are all impaired. The treatment of
creditors under the Plan is summarized as follows:

 

Holders of Administrative Claims and Other Priority Claims if allowed will be
paid in full in cash or such other treatment as the Debtors and the Claimholders
shall have agreed on in writing.

 

Holders of Priority Tax Claims if allowed will, at the option of the Debtors, be
either paid in full in cash or such other treatment as the Debtors and the
Claimholders shall have agreed on in writing.

 

Holders of Wells Fargo Prepetition Claims, GACP Prepetition Claims, and
Noteholder Prepetition Claims, if allowed, will receive, in full satisfaction,
settlement, release and discharge of, and in exchange for such Allowed Wells
Fargo Prepetition Claim, Allowed GACP Prepetition Claim, or Allowed Noteholder
Prepetition Claim, as applicable, (i) Cash in an amount equal to the amount of
such Allowed Wells Fargo Prepetition Claim, Allowed GACP Prepetition Claim, or
Allowed Noteholder Prepetition Claim, as applicable; (ii) treatment provided in,
as applicable, the DIP Financing Agreement, DIP Financing Order, the Cash
Collateral Order, other orders of the Bankruptcy Court or applicable law; or
(iii) such other less favorable treatment as to which the Debtors and such
holder shall have agreed upon in writing. For the avoidance of doubt, all Wells
Fargo Prepetition Claims, GACP Prepetition Claims and Noteholder Prepetition
Claims are deemed to have been satisfied in full by the entry of the final DIP
Order and the payment of any amounts required thereunder, and the Debtors do not
anticipate further distributions to holders of Allowed Wells Fargo Prepetition
Claims, Allowed GACP Prepetition Claims and Allowed Noteholder Claims under the
Plan.

 

Holders of Other Secured Claims if allowed will receive one or a combination of
the following, in full satisfaction, settlement, release, and discharge of, and
in exchange for, such Allowed Other Secured Claim, (i) Cash in an amount equal
to the amount of such Allowed Other Secured Claim; (ii) the collateral securing
such Allowed Other Secured Claims or proceeds thereof; (iii) the sale of the
Collateral securing such Allowed Other Secured Claims, with the liens to attach
to the proceeds of such sale; (iv) realization of the indubitable equivalent on
account of such Claims; (v) deferred cash payments totaling at least the allowed
amount of such claim, of a value, as of the Effective Date, of at least the
value of such holder’s interest in the Estates’ interest in such property or
(vi) such other treatment as to which the Debtors and such Claimholder shall
have agreed upon in writing (including without limitation any settlement
agreement previously approved by the Bankruptcy Court). The foregoing
consideration shall be determined on the later of the date that the Other
Secured Claim becomes an Allowed Other Secured Claim or within sixty (60) days
after the Effective Date. A separate subclass will be created for each Other
Secured Claimholder or each group thereof that shares collateral (if any).
Janome (Class 5A1) and Simplicity (Class 5A2) shall receive the treatment set
forth in the Plan Supplement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

Holders of General Unsecured Claims if allowed will receive a Pro Rata Share of
the Available Assets. The Available Assets are the remaining Assets and proceeds
of Assets after payment of or reserve for Senior Claims and certain reserve
amounts established under the Plan for Senior Claims, and the administration and
liquidation of the Estates (including costs incurred after confirmation of the
Plan). To the extent that any amounts remain in these funds after the claims or
costs they cover are satisfied, they will be distributed according to the terms
of the Plan.

 

Holders of Interests and Securities Subordinated Claims will receive nothing,
and the Existing Stock and Interests will be cancelled.

 

For detailed information, please refer to Plan, Article 3 (“Treatment of
Administrative Claims and Priority Tax Claims”) and Article 4 (“Treatment of
Classified Claims and Interests”).

 

Estimated distributions to creditors are summarized in the following table:

 

 

Class

Impaired/
Unimpaired

Estimate of Distribution

(millions)2

Estimated Amount of 

Claims3 (millions)

 

Percentage

Recovery

Administrative
Claims

Unimpaired

Paid in full

$2.8 - $4.24

 

100%

Priority Tax

Unimpaired

Paid in full

$0.3 - $1.54

 

100%

Other Priority Claims

Unimpaired

Paid in full

$0.2 - $0.54

 

100%

Wells Fargo Prepetition Claims

Unimpaired

Paid in full

$0 - $04

 

100%

GACP Prepetition Claims

Unimpaired

Paid in full

$0 - $04

 

100%

Noteholder Prepetition Claims

Unimpaired

Paid in full

$0 - $04

 

100%

Other Secured Claims5

Impaired

$0.2 – $1.24

$0.2 – $1.24

 

100%

General Unsecured Claims

Impaired

$1.3 – $2.24

$100.0 - $109.34

 

1.3% - 2.1%4

Interests and Securities Subordinated Claims

Impaired

N/A

N/A

 

0%

 

 

--------------------------------------------------------------------------------

2 Net of amounts offset.

3 Amounts shown are estimates only and remain subject to the claims
reconciliation process and Claims filed under future bar dates.

4 These estimates are subject to revision in material ways and should not be
considered a representation that actual outcomes will necessarily fall within
this range. See Section IV hereof.

5 Certain taxing authorities have asserted tax claims as secured claims. All
asserted tax claims have been included in the Priority Tax Claim classification.
The Debtors reserve all rights with respect to such claims, including without
limitation to seek reclassification, reduction and expungement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

Estimated available assets are summarized in the following table:

 

Asset

Estimated Range

(millions) 6

Cash

$3.0 - $3.5  

Real Estate

$0.0 - $0.0  

Receivables & Other

$4.6 - $6.3  

Total Available Assets

$7.6 - $9.8  

 

 

B.

RECOMMENDATION

 

THE DEBTORS STRONGLY RECOMMEND THAT ALL CREDITORS ENTITLED TO VOTE ON THE PLAN
CAST THEIR BALLOTS TO ACCEPT THE PLAN. THE DEBTORS BELIEVE THAT CONFIRMATION OF
THE PLAN WILL PROVIDE THE GREATEST AND EARLIEST POSSIBLE RECOVERIES TO
CREDITORS.

 

A LETTER FROM THE DEBTORS’ MANAGEMENT REGARDING THE DEBTORS’ STRONG
RECOMMENDATION THAT ALL CREDITORS VOTE TO ACCEPT THE PLAN IS INCLUDED WITH THESE
MATERIALS, AND THE DEBTORS STRONGLY ENCOURAGE YOU TO PLEASE CAREFULLY READ AND
CAREFULLY CONSIDER THIS LETTER BEFORE VOTING.

 

The Plan provides that, among other things, the Debtors’ current Board of
Directors will be succeeded by the Responsible Person, who will be appointed by
order of the Bankruptcy Court to oversee the post-confirmation Estates and make
judgments concerning winddown matters and Rights of Action. The Debtors and the
Creditors’ Committee, subject to Bankruptcy Court approval, are seeking to
appoint Meta Advisors LLC (“Meta”) as the Responsible Person. Meta is an
affiliate of Kelley Drye and Warren LLP, counsel to Creditors’ Committee member
DDR Corporation (and other creditors in the Chapter 11 Cases). The Creditors’
Committee has agreed that Meta will retain Mr. Joseph Marchese, who has
extensive experience with the Debtors’ operations, business records and
financial matters prior to and during the Chapter 11 Cases, to serve as
financial advisor to manage the winddown of the Estates. The duties and
qualifications of Meta and Mr. Marchese are described in Section IV.C.3. herein
and attached hereto as Exhibit D.

 

 

--------------------------------------------------------------------------------

6 The above estimates are subject to revision in material ways and should not be
considered a representation that actual assets will necessarily fall within this
range.

 

 

 
5

--------------------------------------------------------------------------------

 

  

II.

VOTING

 

 

A.

ELIGIBILITY TO VOTE

 

The Plan divides creditors’ Claims against and shareholders’ Interests in the
Debtors into various Classes and provides separate treatment for each Class.

 

As provided in section 1123(a)(1) of the Bankruptcy Code, Administrative Claims
and Priority Tax Claims will not be classified for the purposes of voting or
receiving distributions under the Plan. Rather, all such Claims will be treated
separately as unclassified Claims and will be paid in full. Other Priority
Claims (Classes 1 A-G), Wells Fargo Prepetition Claims (Classes 2 A-G), GACP
Prepetition Claims (Classes 3 A-G) and Noteholder Prepetition Claims (Classes 4
A-G),will also be paid in full to the extent such Claims become Allowed Claims.
Creditors in these Classes are unimpaired, conclusively presumed to have
accepted the Plan and are not entitled to vote on the Plan. If and to the extent
that any Class identified as being unimpaired is determined to be impaired, such
Class shall be entitled to vote to accept or reject the Plan.

 

All other Classes of Claims and Interests under the Plan are impaired:
Classes 5 A-G (Other Secured Claims), Classes 6 A-G (General Unsecured Claims)
and Classes 7 A-G (Interests and Securities Subordinated Claims). Holders of
Claims in Classes 5 A-G and 6 A-G are entitled to vote to accept or reject the
Plan. Holders of Interests and Securities Subordinated Claims in Class 7 A-G are
conclusively presumed to have rejected the Plan and are not entitled to vote to
accept or reject the Plan

 

The record date for determining any Creditor’s eligibility to vote on the Plan
is May 4, 2017. Only those Creditors entitled to vote on the Plan will receive a
ballot with this Disclosure Statement.

 

CREDITORS WHOSE CLAIMS ARE BEING OBJECTED TO ARE NOT ELIGIBLE TO VOTE UNLESS
SUCH OBJECTIONS ARE RESOLVED IN THEIR FAVOR OR, AFTER NOTICE AND A HEARING
PURSUANT TO BANKRUPTCY RULE 3018(a), THE BANKRUPTCY COURT ALLOWS THE CLAIM
TEMPORARILY FOR THE PURPOSE OF VOTING TO ACCEPT OR REJECT THE PLAN. ANY CREDITOR
THAT WANTS ITS CLAIM TO BE ALLOWED TEMPORARILY FOR THE PURPOSE OF VOTING MUST
TAKE THE STEPS NECESSARY TO ARRANGE AN APPROPRIATE HEARING WITH THE BANKRUPTCY
COURT UNDER BANKRUPTCY RULE 3018(a).

 

 

B.

BALLOTS

 

In voting for or against the Plan, please use only the ballot or ballots sent to
you with this Disclosure Statement. Votes cast to accept or reject the Plan will
be counted by Class. Please read the voting instructions on the reverse side of
the ballot for a thorough explanation of voting procedures.

 

 

 
6

--------------------------------------------------------------------------------

 

 

IF YOU BELIEVE THAT YOU ARE A MEMBER OF A VOTING CLASS FOR WHICH YOU DID NOT
RECEIVE A BALLOT, IF YOUR BALLOT IS DAMAGED OR LOST, OR IF YOU HAVE QUESTIONS
CONCERNING VOTING PROCEDURES, PLEASE CONTACT HANCOCK FABRICS BALLOT PROCESSING,
C/O KURTZMAN CARSON CONSULTANTS LLC, 2335 ALASKA AVENUE, EL SEGUNDO, CALIFORNIA
90245, TELEPHONE: (866) 967-0494 (or, if calling from outside the United States
or Canada, (310) 751-0494), http://www.kccllc.net/hancockfabrics. KURTZMAN
CARSON CONSULTANTS LLC CANNOT PROVIDE YOU WITH LEGAL ADVICE.

 

 

C.

VOTING PROCEDURE

 

Unless otherwise directed in your solicitation package, mail your completed
ballots to: Hancock Fabrics Ballot Processing, c/o Kurtzman Carson Consultants
LLC, 2335 Alaska Avenue, El Segundo, California 90245. DO NOT RETURN BALLOTS TO
THE BANKRUPTCY COURT. A ballot that does not indicate an acceptance or rejection
of the Plan will not be counted either as a vote to approve or a vote to reject
the Plan. If you cast more than one ballot voting the same claim before the
Voting Deadline, the last ballot received before the Voting Deadline will be
deemed to reflect your intent and thus will supersede any prior ballots.
Additionally, you may not split your claims within a particular Class under the
Plan either to accept or reject the Plan. Therefore, a Ballot or a group of
ballots within a Plan Class received from a single creditor) that partially
rejects and partially accepts the Plan will not be counted.

 

 

D.

DEADLINE FOR VOTING

 

IN ORDER TO BE COUNTED, BALLOTS MUST BE RECEIVED BY 5:00 P.M., EASTERN DAYLIGHT
TIME ON JUNE 6, 2017.

 

 

E.

IMPORTANCE OF YOUR VOTE

 

Your vote is important. The Bankruptcy Code defines acceptance by a class of
Claims as acceptance by holders of at least two-thirds in amount and a majority
in number of Allowed Claims in that class that vote. ONLY THOSE CREDITORS WHO
ACTUALLY VOTE ARE COUNTED FOR PURPOSES OF DETERMINING WHETHER A CLASS HAS VOTED
TO ACCEPT THE PLAN. YOUR FAILURE TO VOTE WILL LEAVE TO OTHERS THE DECISION TO
ACCEPT OR REJECT THE PLAN.

 

III.

BACKGROUND OF THE DEBTOR AND THE CHAPTER 11 CASES

 

The Debtors commenced these cases (the “Chapter 11 Cases”) by filing voluntary
petitions under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) on February 2, 2016 (the “Petition Date”). Pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors continue to
operate their business and remain in possession of their property as
debtors-in-possession. The Chapter 11 Cases are being jointly administered under
the caption “In re Hancock Fabrics, Inc., et al.” Case No. 16-10296.

 

 

 
7

--------------------------------------------------------------------------------

 

 

 

A.

DESCRIPTION OF COMPANY

 

 

1.

Overview

 

The Company was founded in 1957 in Baldwyn, Mississippi. It operated as a
private company until 1972 when it was acquired by, and became a wholly owned
subsidiary of, Lucky Stores, Inc., a Delaware corporation (“Lucky”). Hancock
Fabrics, Inc. was incorporated as a successor to the retail and wholesale fabric
business of Hancock Textile Co., Inc., a Mississippi corporation. The Company
became publicly owned as a result of the distribution of shares of common stock
to Lucky’s shareholders on May 4, 1987. As of the Petition Date, the Company’s
263 stores operated under the name of “Hancock Fabrics” and were primarily
comprised of stores averaging approximately 13,000 square feet and located in
strip shopping centers. The Company’s stock was publicly traded at the time the
Chapter 11 Cases were commenced.

 

The Company was one of the largest fabric retailers in the United States of
America as of the Petition Date, with 2014 sales totaling more than $283
million. It was a specialty retailer offering an extensive selection of
high-quality fashion and home decorating textiles, sewing accessories,
needlecraft supplies and sewing machines, along with in-store sewing advice.
Hancock employed approximately 4,500 full time and part time employees,
approximately 4,150 of whom worked in the Company’s retail stores. The remaining
employees worked in the Company’s corporate headquarters, warehouse and
distribution facility.

 

Hancock owned and operated a 650,000 square foot warehouse and distribution
facility, a 28,000 square foot manufacturing facility and an 80,000 square foot
corporate headquarters facility, all located in Baldwyn, Mississippi. These
facilities, which are located on 64 acres of land, were owned by the Company.
All of the Company’s retail stores were leased.

 

As discussed in Sections C.6 through 9 below, the Debtors sold substantially all
of their assets through sales approved by the Bankruptcy Court in March through
August 2016.7

 

 

 

--------------------------------------------------------------------------------

7 On March 31, 2016, the Bankruptcy Court entered an order approving the sale of
substantially all of the Debtors’ operating assets to Great American [Docket No.
449]. On August 2, 2016, the Bankruptcy Court entered an order approving the
sale of the Debtor’s intellectual property assets to ADMACO, Inc. free and clear
of all liens, claims, encumbrances and other interests and granting related
relief [Docket No. 955]. On July 28, 2016, the Bankruptcy Court entered an order
authorizing the private sale to Southern Motion, Inc. by the Debtors of certain
real property and related personal property, which authorized the Debtors to
sell their real property located at One Fashion Way, Baldwyn, MS 38824 and the
sale closed on August 10, 2016 [Docket No. 938].

 

 

 
8

--------------------------------------------------------------------------------

 

 

 

The corporate structure of the Company’s entities is depicted in the chart
below.

 

[ex10-2img001.jpg]

 

 

2.

2007 Bankruptcy Cases

 

On March 21, 2007, the Company (including all of its then-affiliated entities)
filed petitions for relief under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court. The bankruptcy cases were jointly administered as Case
No. 07-10353 (BLS) (the “2007 Bankruptcy Cases”). The chapter 11 plan of
reorganization was confirmed on July 22, 2008 [2007 Bankruptcy Cases Docket
No. 2996] and was effective as of August 1, 2008 [2007 Bankruptcy Cases Docket
No. 3019]. The 2007 Bankruptcy Cases were closed as of September 9, 2010 and
were briefly reopened in September 2011 to seek Bankruptcy Court approval of the
settlement of a litigation matter. Following the Bankruptcy Court’s approval of
the settlement [2007 Bankruptcy Cases Docket No. 3479], the 2007 Bankruptcy
Cases were again closed on November 15, 2011. The Company’s restructuring under
the 2007 Bankruptcy Cases resulted in an economic benefit to its many employees
and shareholders, and permitted the Company to continue to serve its extensive
loyal customer base in 37 states.

 

 

B.

EVENTS LEADING TO THE CHAPTER 11 FILING

 

In recent years, the Company experienced a challenging business environment and
was burdened by significant legacy costs. In 2014 alone, the Company’s
noncontributory qualified defined benefit pension program and supplemental
retirement benefit plan costs increased by approximately $4 million and the
total amount by which the Company’s pension plan was underfunded increased from
$28.4 million to $43.8 million.

 

 

 
9

--------------------------------------------------------------------------------

 

 

Due to these and other factors, the Company was forced to rely on bank borrowing
to fund its working capital needs, its required cash contribution to the
Company’s pension plan, capital expenditures and its operations. These expenses
plus ongoing cash needs created an unsustainable leverage situation.

 

Moreover, the Company posted disappointing sales for the third and fourth
quarters of its fiscal year ended in January 2016.8 Holiday sales, which
typically comprised almost half of the Company’s annual sales, were more than $8
million below forecast. These losses were driven in part by significant
discounts offered by some of the Company’s principal competitors and other
market conditions affecting retail businesses. Moreover, certain of the
Company’s underperforming stores represented a disproportionate share of its
costs. As a result, the Company lacked the necessary liquidity for its
operations.

 

The above factors combined to result in the Company’s need to file the
Chapter 11 Cases to seek reorganization of its debt structure in the prevailing
economic climate and to align its operations with a revised business model that
supported the evolving needs of its customers, including store locations and
format. As a chapter 11 filing became more likely, the Company entered into
discussions with various of its financial creditors to discuss potential
debtor-in-possession financing.

 

The Company commenced the Chapter 11 Cases with the intent to use the cases to
(i) gain access to liquidity, (ii) reduce pension and operational costs,
(iii) realign its store locations and format and (iv) execute on one or more
options to create value for stakeholders (including a sale of assets or other
transaction with a third party investor).

 

 

C.

EVENTS DURING CHAPTER 11 CASES

 

Material events since the commencement of the Chapter 11 Chase are summarized
below:

 

 

1.

First Day Motions.

 

On the Petition Date, the Debtors filed numerous traditional “first day motions”
which were granted after a hearing in the Bankruptcy Court on February 3, 2016.
The Debtors obtained “first day” orders including, among others: an order
approving the retention of Kurtzman Carson Consultants LLC, as claims and
noticing agent [Docket No. 45]; an order (a) authorizing the payment and
maintenance of certain employee compensation and benefits and other
employee-related programs and (b) authorizing financial institutions to honor
and process all related checks and transfers [Docket No. 83]; an order
(a) authorizing the continued use of the cash management system and bank
accounts, (b) waiving certain United States Trustee requirements, and
(c) authorizing continued performance of intercompany transactions [Docket
No. 63]; an order authorizing the satisfaction of prepetition claims of certain
common carriers and sales and shipping processors [Docket No. 64]; an order
authorizing payment of certain prepetition taxes [Docket No. 65]; an order
authorizing the honoring of (a) certain prepetition obligations to customers and
the continuation of customer programs and (b) certain other prepetition
obligations necessary to maintain the existence of customer programs [Docket
No. 49]; an order authorizing the maintenance, continuation and renewal of
prepetition insurance policies and payment of all obligations in respect thereof
[Docket No. 54]; an order authorizing the payment of prepetition claims of
putative consignment vendors [Docket No. 56]; an order (a) prohibiting utility
providers from altering, refusing or discontinuing service, (b) deeming
utilities adequately assured of future performance and (c) establishing
procedures for determining adequate assurance [Docket No. 57]; and as discussed
in more detail below, an order approving the Debtors’ use of cash collateral and
incurrence of post-petition secured financing on an interim basis [Docket
Nos. 58 and 60].

 

 

--------------------------------------------------------------------------------

8 On February 11, 2016, the Board of Directors of the Company approved a change
of the Company’s fiscal year end for the 2015 fiscal year from the last Saturday
in January to February 1. As a result, the Company’s most recent fiscal year
ended on February 1, 2016 instead of January 30, 2016. 

 

 

 
10

--------------------------------------------------------------------------------

 

 

 

2.

Appointment of Committee.

 

On February 11, 2016, the United States Trustee appointed the Official Committee
of Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. The
Creditors’ Committee consists of (i) Coats & Clark; (ii) DDR Corporation; (iii)
Fabric Editions and Jaftex Corporation; (iv) Myletex International Inc.; (v) the
Pension Benefit Guaranty Corporation (the “PBGC”); (vi) Rowdec, LLC, d/b/a
Westlake Association and (vii) Sykel Enterprises.

 

The Creditors’ Committee retained (i) the law firm of Hahn & Hessen LLP as its
counsel [Docket No. 428] and (ii) the law firm of Klehr Harrison Harvey
Branzburg LLP as its Delaware counsel [Docket No. 430]. The Creditors’ Committee
retained FTI Consulting, Inc. (“FTI”) as its financial advisor [Docket
No. 429].9

 

 

3.

Filing Schedules and Statement of Financial Affairs; Claims Bar Date.

 

On April 4, 2016, the Debtors filed their Statements of Financial Affairs and
Schedules of Assets and Liabilities (collectively, and as each may have been
amended from time to time, the “Schedules and SOFAs”) [Docket Nos. 468-481].
Among other things, the Schedules and SOFAs set forth the claims of known
creditors against the Debtors as of the Petition Date, based upon the Debtors’
books and records.

 

On May 24, 2016, the Bankruptcy Court entered an order (the “Bar Date Order”),
which established procedures and set deadlines for filing Proofs of Claims
against the Debtors and approved the form and manner of the bar date notice
[Docket No. 569]. Pursuant to the Bar Date Order, the official claims bar date
in the Chapter 11 Cases was July 11, 2016 at 5:00 p.m. prevailing Eastern Time
for any person or entity other than governmental units and August 1, 2016 at
5:00 p.m. prevailing Eastern Time for all governmental units (collectively, the
“Bar Date”). Subject to certain limited exceptions identified in the Bar Date
Order and, other than Claims arising from the rejection of executory contracts
after the Bar Date, all proofs of General Unsecured Claims must have been
submitted by the Bar Date.

 

 

 

--------------------------------------------------------------------------------

9 The terms of the retention agreement approved by the Bankruptcy Court provide
that the Debtors have no indemnification obligations to FTI for any claim or
expense that is either (i) judicially determined or (ii) settled prior to a
judicial determination as to FTI’s gross negligence, willful misconduct or
fraud, but determined by the Court to be a claim or expense for which FTI is not
entitled to receive indemnity under the terms of its application.

 

 

 
11

--------------------------------------------------------------------------------

 

 

In addition, pursuant to a separate order entered on September 21, 2016 [Docket
1077] (the “Administrative Expense Bar Date Order”), the Bankruptcy Court set
October 26, 2016 at 5:00 p.m. prevailing Eastern Time (the “Administrative
Expense Bar Date”) as the last day for parties to file requests for allowance of
administrative expenses accruing on or after the Petition Date through and
including September 30, 2016, other than certain professional fees and certain
other designated claims identified in the Administrative Expense Bar Date Order.

 

Approximately 1,758 proofs of claim (secured and unsecured), asserting claims
totaling more than $740 million10 against the Debtors’ bankruptcy estates (the
“Estates”), were submitted. Additionally, the Debtors scheduled claims for
creditors that did not independently file proofs of claim.

 

The Debtors and their professionals are investigating claims filed against the
Debtors to determine the validity of such claims. The Debtors are continuing to
file objections to claims that are asserted in improper amounts or
classifications or are otherwise subject to objection under the Bankruptcy Code
or other applicable law. The Debtors believe that the actual total obligations
will be lower after claims are reconciled and objections considered. The
Debtors’ current estimate is that total allowable General Unsecured Claims will
range from $100 million to more than $109 million after reconciliation; however,
it is possible that the actual allowed General Unsecured Claims may vary
significantly from this range.

 

 

4.

Retention of Professionals.

 

The Debtors retained the following professionals to assist them in managing the
Chapter 11 Cases:

 

on March 2, 2016, the Bankruptcy Court approved the Debtors’ retention of
O’Melveny & Myers LLP and Richards, Layton & Finger, P.A. as their bankruptcy
counsel [Docket Nos. 274 and 276];

 

on March 2, 2016, the Bankruptcy Court approved the Debtors’ retention of Clear
Thinking Group LLC as financial advisor [Docket No. 275];

 

on March 2, 2016, the Bankruptcy Court approved the Debtors’ retention of RCS
Real Estate Advisors (“RCS”) to assist the Debtors in marketing certain of their
commercial lease assets [Docket No. 277];

 

on March 3, 2016, the Bankruptcy Court approved the Debtors’ retention of
Lincoln Partner Advisors LLC (“Lincoln”) as investment banker to assist the
Debtors in marketing certain of their operating assets [Docket No. 282];

 

 

 

--------------------------------------------------------------------------------

10 Adjusted for certain duplicative claims filed in more than one of the
Debtor’s individual Chapter 11 Cases. 

 

 

 
12

--------------------------------------------------------------------------------

 

 

on March 3, 2016, the Bankruptcy Court approved the Debtors’ retention of A&G
Realty Partners, LLC (“A&G”) to assist the Debtors in marketing their owned real
property assets [Docket No. 280]; and

 

the Bankruptcy Court approved the Debtors’ retention of Kurtzman Carson
Consultants LLC (a) on February 3, 2016, as claims and noticing agent due to the
large number of creditors in the Chapter 11 Cases and pursuant to certain Local
Bankruptcy Rule requirements, [Docket No. 45] and (b) on March 29, 2016, as
administrative advisor and strategic communications consultant to provide
certain administrative services, strategic corporation communications and public
relations consulting services [Docket No. 426].

 

In addition to retaining the above described professionals, on March 3, 2016,
the Debtors were also authorized to retain Horne, LLP, as tax advisor, Mitchell,
McNutt & Sams, P.A., as legal advisor, and Oliver Wyman, as actuarial advisor,
as well as certain “ordinary course professionals” to assist them with matters
related to the operation of their business [Docket No. 283]. These ordinary
course professionals include, without limitation, legal counsel working on
specific matters for the Debtors, including Phelps Dunbar LLP, as Mississippi
counsel for the sale of the Debtors’ owned real property and Neale & Newman LLP,
as Missouri counsel for a certain litigation matter. The Debtors have employed
each of these ordinary course professionals to facilitate and ensure the
appropriate treatment of the Debtors’ business and legal issues.

 

 

5.

Debtor-In-Possession Financing.

 

 

(a)

Company’s Prepetition Senior Obligations

 

As of the Petition Date, the Company had outstanding secured debt to various
lenders pursuant to that certain Credit Agreement dated as of April 22, 2015 (as
amended, modified and supplemented from time to time, the “Prepetition Senior
Credit Agreement” and together with all related documents, guaranties and
agreements, the “Prepetition Senior Credit Documents”), by and among (i) Hancock
Fabrics, Inc., (ii) the other borrowers party thereto from time to time,
(iii) the guarantors party thereto from time to time, (iv) Wells Fargo Bank, as
administrative agent and collateral agent (in such capacities, the “Prepetition
Senior Agent”) for its own benefit and the benefit of the other Credit Parties
(as defined therein), (v) GACP, as term agent (in such capacity, the
“Prepetition Term Agent”), and (vi) the lenders from time to time party thereto
(the “Prepetition Senior Lenders” and each a “Prepetition Senior Lender”; the
Prepetition Senior Agent, the Prepetition Term Agent, the Prepetition Senior
Lenders and the other Credit Parties under the Prepetition Senior Credit
Documents are collectively referred to herein as the “Prepetition Senior
Creditors”).

 

 

 
13

--------------------------------------------------------------------------------

 

 

As of the Petition Date, the aggregate outstanding amount owed by the Debtors
under the Prepetition Senior Credit Documents was not less than $82 million,
consisting of revolving credit loans in the outstanding principal amount of
$57.125 million (the “Prepetition Revolving Credit Loans”), issued and
outstanding letters of credit in the amount of $6.7 million, and a term loan in
the outstanding principal amount of $18.3 million (the “Prepetition Term Loan”)
(collectively, together with any interest, fees (including, without limitation,
any early termination and prepayment fees), costs and other charges or amounts
paid, incurred or accrued prior to the Petition Date in accordance with the
Prepetition Senior Credit Documents, and further including all “Obligations” as
described in the Prepetition Senior Credit Agreement, and all interest, fees,
costs and other charges allowable under section 506(b) of the Bankruptcy Code,
the “Prepetition Senior Obligations”). As more fully set forth in the
Prepetition Senior Credit Documents, prior to the Petition Date, the Company
granted first priority security interests in and liens on substantially all its
personal and real property including, without limitation, owned real estate,
accounts, inventory, equipment and general intangibles (collectively, the
“Prepetition Collateral”), to the Prepetition Senior Agent (collectively, the
“Prepetition Senior Liens”) to secure repayment of the Prepetition Senior
Obligations.

 

The availability under the Prepetition Revolving Credit Loans was based on a
borrowing base formula and included certain reserves. Substantially all of the
Company’s cash from retail operations was swept into a concentration account and
applied to the loans outstanding. In order to re-borrow, the Company was
required to satisfy a borrowing base formula tied to its inventory, certain
accounts receivable and other assets pledged to the Prepetition Senior
Creditors, and to maintain certain reserves. As described below, the Prepetition
Senior Creditors agreed to consent to the use of cash collateral and provide
debtor-in-possession financing.

 

 

(b)

Company’s Prepetition Subordinated Indenture

 

As of the Petition Date, the Company had outstanding secured debt to various
noteholders (collectively, the “Noteholders”) pursuant to that certain Indenture
dated as of November 20, 2012 (as amended, modified and supplemented from time
to time, including pursuant to that certain Supplemental Indenture dated as of
April 22, 2015, the “Prepetition Subordinated Indenture” and together with all
related documents, guaranties and agreements, the “Prepetition Subordinated
Indenture Documents”), by and between (a) Hancock, as the issuer, and
(b) Deutsche Bank National Trust Company, as indenture trustee (in such
capacity, the “Prepetition Indenture Trustee”; the Prepetition Indenture Trustee
and the Prepetition Subordinated Noteholders are collectively referred to herein
as the “Prepetition Subordinated Creditors”). The Prepetition Senior Creditors
and the Prepetition Subordinated Creditors are collectively referred to herein
as the “Prepetition Secured Creditors” and the Prepetition Senior Credit
Documents and the Prepetition Subordinated Indenture Documents are collectively
referred to herein as the “Prepetition Credit Documents.”

 

As of the Petition Date, the outstanding principal amount owed by the Debtors
under the Prepetition Subordinated Indenture Documents was not less than $8.204
million (together with any amounts paid, incurred or accrued, including but not
limited to interest, fees and expenses, prior to the Petition Date in accordance
with the Prepetition Subordinated Indenture Documents, the “Prepetition
Subordinated Obligations”; the Prepetition Senior Obligations and the
Prepetition Subordinated Obligations are collectively referred to herein as the
“Prepetition Secured Obligations”). As more fully set forth in the Prepetition
Subordinated Indenture Documents, prior to the Petition Date, the Debtors
granted second-priority security interests in and liens on the Prepetition
Collateral to the Prepetition Indenture Trustee (the “Prepetition Subordinated
Liens”) to secure repayment of the Prepetition Subordinated Obligations. The
Prepetition Subordinated Liens and the Prepetition Senior Liens are collectively
referred to herein as the “Prepetition Liens.”

 

 

 
14

--------------------------------------------------------------------------------

 

 

Pursuant to the terms of the Prepetition Subordinated Indenture, including,
without limitation, Article XI of the Prepetition Subordinated Indenture,
(a) the Prepetition Subordinated Obligations are subordinated in all respects to
the prior payment in full of the Prepetition Senior Obligations and (b) the
Prepetition Subordinated Liens are subordinate and junior in all respects to the
Prepetition Senior Liens.

 

 

(c)

Debtor-in-Possession Financing Agreements

 

The Prepetition Senior Credit Documents provided the prepetition liquidity for
the Debtors’ operations. In order to preserve the value of their businesses
between the filing of the Chapter 11 Cases and the sale of assets, the Debtors
entered into discussions with various of their financial creditors to discuss
potential post-petition financing.

 

Ultimately, the Debtors secured senior secured, super-priority
debtor-in-possession financing facilities in an aggregate amount of up to $100
million (as amended, supplemented, modified from time to time, the “DIP
Facility”). In connection with the Chapter 11 Cases, the Debtors filed motions
seeking Bankruptcy Court approval of the DIP Facility on the terms set forth in
that certain Debtor-In-Possession Credit Agreement (as amended from time to
time, the “DIP Financing Agreement”), dated February 3, 2016 with Wells Fargo,
National Association, as administrative agent, collateral agent, and swing line
lender, GACP Finance Co., LLC, as term agent, and the various lenders from time
to time party thereto (collectively, the “DIP Lenders”).

 

As part of the “first day” motions, the Debtors sought and obtained interim
Bankruptcy Court approval for DIP Facility in order to have sufficient liquidity
to continue operations through the sale of their assets. The DIP Facility, which
was later approved by the Bankruptcy Court on a final basis on March 2, 2016
[Docket No. 273] (the “Final DIP Order”), consisted of a revolving credit
facility in a maximum principal amount of up to $80 million and a term loan
facility in the aggregate principal amount of $18,290,416.47, which was advanced
upon the entry of the Final DIP Order and used by the Debtors to repay all
existing obligations with respect to the Prepetition Term Loan. In addition, all
letters of credit issued under the Prepetition Senior Credit Agreement were
deemed to be issued under the DIP Facility.

 

The DIP Facility provided availability to the Debtors through cash advances and
other extensions of credit in an aggregate principal amount of up to
$100 million and satisfied prepetition obligations through postpetition
application of cash collateral. The DIP Facility also: (i) included a “creeping”
roll-up of certain Prepetition Senior Obligations, (ii) provided for payment of
certain fees to the DIP Lenders, (iii) included a carveout from the DIP Lenders’
liens and administrative claims for certain professional fees and disbursements
and (iv) placed certain limitations on the ability to surcharge the DIP Lenders’
collateral. The DIP Facility also provided that the Debtors’ obligations to the
DIP Lenders thereunder had priority over all other Claims in the Chapter 11
Cases, with limited exceptions.

 

In addition to approving the DIP Facility, the Final DIP Order and a
concurrently entered cash collateral order [Docket No. 272] (the “Cash
Collateral Order”) authorized, among other things, the Debtors’ continued use of
the cash collateral of the Prepetition Senior Creditors and Prepetition
Subordinated Creditors, respectively, and provided the Prepetition Secured
Creditors with adequate protection. In consideration of the Prepetition Senior
Creditors’ consent to the Debtors’ use of such cash collateral and in respect of
the diminution in value of their interests in the Prepetition Collateral, the
Debtors agreed to pay to the Prepetition Senior Creditors the amounts required
under the Payoff Letter referred to in the Final DIP Order and also adequate
protection in the form of payment of fees, costs, and expenses and payment of
surviving obligations as such amounts come due. To the extent of any diminution
in value of their respective Prepetition Liens on the Prepetition Collateral,
the Prepetition Secured Creditors were each provided with adequate protection in
the form of liens in the DIP Collateral for the DIP Facility and certain
superpriority claims. On March 2, 2016, the DIP Facility was amended to modify
certain sale related milestones.

 

 

 
15

--------------------------------------------------------------------------------

 

 

The outstanding indebtedness under the Prepetition Credit Documents was repaid
through the postpetition application of cash collateral to the obligations
thereunder. The outstanding indebtedness under the DIP Facility was repaid from
the proceeds received from the sale of substantially all of the Debtors’
inventory assets and the sale of certain of the Debtors’ real property assets
(discussed below).

 

 

6.

Sale of Substantially All of the Debtors’ Assets.

 

Prior to the Petition Date, the Company engaged Lincoln to conduct a process of
strategic alternatives, including potential joint ventures, strategic
partnerships and alliances, a sale of the Company or certain of its assets, or
other possible transactions. In the weeks following its engagement, Lincoln used
information provided by the Company to prepare multiple marketing documents,
including an initial marketing brochure and an extensive briefing regarding the
Company’s operations, management, industry and key financial information.

 

Lincoln established an electronic data room containing diligence materials
pertaining to the Company and contacted numerous potential financial and
strategic buyers. This intense marketing process continued between late October
and early December 2015, but did not produce a satisfactory proposal. The
Company’s Board of Directors was apprised of the marketing results in early
December and, on December 16, 2015, the Board of Directors instructed Lincoln to
solicit interest from (i) parties to serve as a stalking horse bidder in a
contemplated Bankruptcy Code section 363 sale process and (ii) liquidation firms
to assist the Company with store closing or going-out-of-business sales
involving under-performing stores identified by management for closure. The
strategy contemporaneously sought to maximize value through a going concern sale
while also ensuring that the value of the Company’s assets would be maximized if
a going concern sale could not be completed.

 

In order to facilitate and explore going concern bids for the Company and its
assets under a Bankruptcy Code section 363 sale and determine the relative
benefit that a Chapter 11 process could generate for the Company’s stakeholders,
the Company’s management and advisors conducted an extensive analysis of each
retail store. This analysis included profitability, costs of carrying inventory,
and the impact that closing a store may have on advertising and distribution
costs. After extensive analysis and discussion, management ultimately determined
that seventy (70) under-performing stores (the “Initial Closing Stores”) should
be immediately closed and that going-out-of-business sales should be conducted
with the assistance of a national liquidation firm. With no identified purchaser
and with liquidity rapidly diminishing, the Company determined to file for
chapter 11 bankruptcy protection and thereafter continue its sale process
through the Chapter 11 Cases.

 

 

 
16

--------------------------------------------------------------------------------

 

 

The Company commenced a process to close the Initial Closing Stores and to
pursue a sale of the balance of its business through an auction process. Prior
to the Petition Date, the Company engaged in discussions with a number of
national liquidation firms in connection with the proposed store closing sales
at the Initial Closing Stores. The Company ultimately selected Great American
Group, LLC (“Great American”) to conduct those sales and entered into a
Consulting Agreement, dated as of January 23, 2016 with Great American (the
“Consulting Agreement”).

 

As part of the “first day” motions, the Debtors sought Bankruptcy Court
authority to (i) assume the prepetition Consulting Agreement, (ii) conduct Store
Closing Sales (defined therein) at the Initial Closing Stores, (iii) sell the
Debtors’ inventory, furniture, fixtures, and equipment located at those stores
free and clear of all encumbrances, and (iv) obtain related relief [Docket
No. 15] (the “GOB Sale Motion”). The Bankruptcy Court approved the GOB Sale
Motion on an interim basis on February 3, 2016 [Docket No. 62] and on a final
basis on February 25, 2016 [Docket No. 240] (the “GOB Sale Order”).

 

At the outset of the Chapter 11 Cases, the Debtors and Great American commenced
liquidating the Debtors’ merchandise, furnishings, trade fixtures and equipment
(the “Store Closing Sales”) at the Initial Closing Stores. In accordance with
the guidelines set forth in the GOB Sale Order and in the Consulting Agreement,
the Store Closing Sales at the Initial Closing Stores were completed by May 30,
2016.

 

At the same time that the Company was contemplating its analysis of potential
store closures at a subset of under-performing stores, its advisors conducted
numerous telephonic and in person meetings with a variety of financial and
strategic parties in order to cultivate interest in a going concern sale of
substantially all of the Debtors’ remaining assets.

 

On February 4, 2016, the Debtors filed a motion seeking to establish a bidding
process for the sale of their remaining assets [Docket No. 82] (the “Bid
Procedures Motion”). In the Bid Procedures Motion, the Debtors proposed to sell
their assets at an auction under proposed bidding procedures that required
potential bidders to, among other things, submit written offers by March 18,
2016 and participate in an auction. On February 24, 2016, the Bankruptcy Court
entered an Order Approving (A) Bid Procedures, (B) Procedures for Assumption and
Assignment of Executory Contracts and Unexpired Leases, and (C) Related Notices
and Relief [Docket No. 235] (the “Bid Procedures Order”), which set a hearing
date of March 31, 2016 to consider the approval of the sale to the successful
bidder following the anticipated auction.

 

While the Debtors’ primary goal was to implement the bid procedures for the
purpose of identifying a going-concern buyer, the Debtors accepted a back-up bid
submitted by Great American to monetize, among other things, the Debtors’
inventory at their remaining store locations (the “Remaining Closing Stores,”
and together with the Initial Closing Stores, the “Closing Stores”) in the event
a going-concern buyer did not emerge. The back-up bid was subject to higher and
better offers at the auction conducted pursuant to the Bid Procedures Order.

 

 

 
17

--------------------------------------------------------------------------------

 

 

On March 29, 2016, the Debtors conducted and concluded the auction. While the
Debtors were hopeful that a going-concern bid would be received for
substantially all of their assets, the only qualified bids came from liquidation
firms. After a robust auction, a bid submitted at the auction by Great American
was the highest bid and was the winning bidder. Pursuant to an Agency Agreement
between the Debtors and Great American, dated as of March 31, 2016 (the “Agency
Agreement”), subject to certain adjustments, Great American’s successful bid
provided for the Company to receive a guaranteed amount of at least 121.4% of
the aggregate cost value of the merchandise sold (the “Guaranteed Amount”). To
the extent that proceeds from the sale of merchandise exceed the Guaranteed
Amount plus the expenses of the sale (the “Sale Expenses”), Great American was
entitled to retain an amount equal to 10% of the aggregate cost value of the
merchandise sold (the “Fee”). All proceeds of the sale of merchandise in excess
of the Guaranteed Amount, the Sale Expenses and the Fee were shared equally by
the Company and Great American. Great American received a fee of 20% of the
proceeds generated from the sale of any furnishings, trade fixtures and
equipment. The Company also received a fee of 5% of the gross proceeds from the
sale of any merchandise that has been supplied by Great American to augment the
merchandise located at the Company as of the closing of the Agency Agreement
transaction (the “Augmented Inventory”). Great American made an initial payment
to the Company equal to 90% of the Guaranteed Amount, as well as a payment of
$638,000 representing the minimum guaranteed gross proceeds on account of the
sale of Augmented Inventory.

 

On March 31, 2016, the sale to Great American was approved by the Bankruptcy
Court in its Order Approving Sale of Assets Free and Clear of all Liens, Claims,
Encumbrances, and Other Interests Pursuant to Agency Agreement, and Granting
Related Relief [Docket No. 449] (the “Sale Order”). Shortly thereafter, in
accordance with the Agency Agreement, Store Closing Sales commenced at each of
the Remaining Closing Stores and concluded on or prior to July 31, 2016. On
September 19, 2016, Great American made a final payment to the Company from
proceeds of the Store Closing Sales in the amount of $6,550,000.

 

As discussed herein, proceeds were first used to pay the DIP Lenders and the
Prepetition Subordinated Creditors and pay expenses of administration. Remaining
proceeds will be disbursed pursuant to the Plan.

 

 

7.

Sale of the Debtors’ Owned Real Property.

 

The Debtors engaged real estate consultant, A&G, to list for sale their
headquarters and national distribution center located at One Fashion Way,
Baldwyn, Lee County, MS 38824 (the “Real Property”) in the event that a going
concern sale of substantially all assets did not occur. A&G began marketing the
Real Property immediately upon the emergence of Great American, a liquidator, as
the successful bidder for the Company’s assets. As a result of A&G’s marketing
efforts, the Debtors received two qualified offers for the Real Property. The
highest offer was received from Southern Motion, Inc. (“Southern Motion”) for a
purchase price of $9.3 million.

 

On July 7, 2016, the Debtors filed a motion for an order requesting, among other
things, authorization of a private sale of the Real Property along with all of
the improvements located thereon, as well as certain personal property located
therein, on an “as is” basis, free and clear of any and all liens, claims,
encumbrances and interests, to Southern Motion pursuant to the terms of a
Purchase and Sale Agreement, dated July 7, 2016 (the “Purchase Agreement”).

 

 

 
18

--------------------------------------------------------------------------------

 

 

On July 28, 2016, the Bankruptcy Court entered an order authorizing the Debtors
to sell the Real Property and related personal property and approved the
Purchase Agreement, providing for a sale closing date of August 10, 2016, among
other things [Docket No. 938]. The sale closed on August 10, 2016.

 

 

8.

Store Closing Sales; Lease Transactions.

 

As noted above, the Debtors conducted two rounds of Store Closing Sales—first at
the Initial Closing Stores from February 16, 2016 through May 30, 2016 and then
at the Remaining Closing Stores from April 1, 2016 through July 31, 2016.

 

Upon completion of the Store Closing Sales, the Debtors retained their interests
in the unexpired nonresidential leasehold interests (the “Leases”) for each of
the Closing Stores. Seeking to maximize the value of the Leases for their
estates, on March 9, 2016 and May 5, 2016, the Debtors requested Bankruptcy
Court approval of bid procedures for disposition of the Leases of the Initial
Closing Stores and the Remaining Closing Stores, respectively [Docket Nos. 307
and 592]. On March 23, 2016 and May 26, 2016, the Bankruptcy Court entered
orders, among other things, establishing bid procedures and procedures for the
assumption and assignment or termination of unexpired Leases of the Initial
Closing Stores and the Remaining Closing Stores, respectively [Docket Nos. 404
and 670] (collectively, the “Lease Procedures Orders”). The Lease Procedures
Orders allowed the Debtors to market and conduct an orderly auction process for
Leases. In addition, on March 31, 2016, the Bankruptcy Court entered an order
establishing streamlined procedures for the rejection of Leases and executory
contracts [Docket No. 447] (the “Rejection Procedures Order”).

 

RCS was retained by the Debtors on December 10, 2015 to, among other things,
analyze the Debtors’ Leases and develop and implement a strategy regarding the
marketing and sale of the Leases. RCS focused its strategy for the sale and
marketing of the Leases by contacting prospective purchasers that conduct
commercial and retail operations in similar scope and markets. RCS also
contacted numerous brokers for leases similar to those owned by the Debtors. RCS
also engaged in discussions with landlords for the Closing Stores, and discussed
terms under which the landlords might be willing to reacquire the Debtors’
leasehold interests in the Closing Stores in exchange for either cash payments,
a waiver of claims, or a combination thereof.

 

All of the Debtors’ Leases have been assumed and assigned, terminated or
rejected. The Debtors have assumed and assigned five leases, terminated 17
leases and rejected 239 leases or subleases. The Debtors have received all
proceeds in connection with the lease assignments and assumptions and
terminations.

 

 

9.

Sale of the Debtors’ Intellectual Property Assets.

 

On June 21, 2016, in accordance with the Bankruptcy Court’s Order Approving
(A) Bid Procedures, (B) Procedures for Assumption and Assignment of Executory
Contracts and Unexpired Leases, and (C) Related Notices and Relief [Docket
No. 658], the Debtors conducted an auction with respect to certain of the
Debtors’ interests in intellectual property (the “IP Assets”). The Debtors, in
consultation with certain of their creditor constituencies, determined that
ADMACO, Inc. (“ADMACO”) submitted the highest and best offer for the IP Assets
at the auction.

 

 

 
19

--------------------------------------------------------------------------------

 

 

On August 2, 2016, the Bankruptcy Court entered an Order (A) Approving the Sale
of the Debtors’ Intellectual Property Assets Free and Clear of All Liens,
Claims, Encumbrances and Other Interests and (B) Granting Related Relief [Docket
No. 955], which approved the sale of the IP Assets to ADMACO. The Sale closed on
or about August 5, 2016.

 

 

10.

Reclamation Claims.

 

Certain parties have asserted Reclamation Claims for goods sold to the Debtors
within 45 days before the Petition Date. The Debtors have analyzed the asserted
claims and, based on their review of information submitted and currently
available, do not deem any Reclamation Claim to be valid.

 

 

11.

503(b)(9) Claims.

 

Section 503(b)(9) of the Bankruptcy Code provides administrative status for the
value of any goods, sold to the Debtors in the ordinary course of the Debtors’
business, that the Debtors received within 20 days before the Petition Date (the
“503(b)(9) Claims”). These claims are entitled to priority distribution from the
Estates under section 507(a)(2) of the Bankruptcy Code. The Debtors estimate
that the total possible 503(b)(9) Claims are less than $150,000. Further, the
Debtors believe that they have defenses to the majority of these claims and
reserve all such defenses. As a result, the Debtors believe that the actual
amount of allowable 503(b)(9) Claims will be lower. Because 503(b)(9) Claims
were covered by the Bar Date Order, the Debtors are in the process of reviewing
proofs of claim and determining appropriate objections. Other defenses may also
apply to reduce the amount of 503(b)(9) Claims. The Debtors will pay any allowed
503(b)(9) Claims as an Administrative Claim distribution pursuant to the Plan.

 

 

12.

Preferential Transfers and Avoidance Actions.

 

The Debtors made transfers of approximately $15 million during the 90 days prior
to the Petition Date (not including payroll, employee reimbursement, utilities,
taxes, licenses, rent, insurance, professional fees, interest, postage, bank
fees or transfers to the Prepetition Secured Creditors).11 Not all of those
transfers were on account of antecedent debts, and many other transfers that
were on account of antecedent debts will be subject to defenses. The Debtors
have not completed their analysis of preference claims. They reserve all
preference claims, as well as all other avoidance actions, Rights of Action and
all other litigation claims they may possess.

 

 

13.

Putative Consignment Litigation.

 

Certain parties have asserted consignment rights in products that were delivered
to the Debtors. The Debtors have analyzed the asserted claims and, based on
their review of information submitted and currently available, have determined
that no valid Consignment Claims exist and that the effect of Consignment Claims
on the Available Assets available for distribution will be negligible at most.
Three separate vendors have asserted consignment claims against the Estates. One
of those claims (McCall Pattern Co.) has been resolved. The Debtors believe that
a settlement in principle, to be effected through the Plan, has been reached
with respect to another claim (Simplicity Pattern Company, Inc.). A third claim
(Sykel Enterprises) remains subject to ongoing litigation, each as described
below.

 

 

 

--------------------------------------------------------------------------------

11 The foregoing preference analysis is preliminary. The Debtors reserve the
right to modify their position and nothing herein is or shall be deemed to be an
admission or waiver of any right.

 

 

 
20

--------------------------------------------------------------------------------

 

 

 

(a)

McCall Pattern Co.

 

As of the commencement of the Bankruptcy Case, McCall Pattern Co. (McCall”)
asserted that it held a valid consignment claim against the Debtors for patterns
shipped pre-petition. The Debtors challenged the validity of the asserted
consignment claim for the same reasons that they challenged other unperfected
consignment claims, as discussed further below. On March 24, 2016, Debtor
Hancock Fabrics, Inc. initiated adversary proceeding 16-50416 (BLS) captioned,
Hancock Fabrics, Inc. v. McCall Pattern Co. (the “McCall Adversary Proceeding”).
On or about April 25, 2016, McCall and the Debtors entered a confidential
settlement agreement (the “McCall Settlement”) resolving the claims set forth in
the McCall Adversary Proceeding, which was approved by Order of the Bankruptcy
Court entered May 2, 2016. The Settlement Agreement provided a cash payment
based on a percentage of net proceeds received by the Debtors post-petition on
account of sale of McCall patterns, not to be less than an agreed minimum.
McCall also received an agreed unsecured claim. McCall agreed to ship additional
patterns to the Debtors post-petition and provided a general release of claims
other than those provided under the McCall Settlement. The Debtors believe that
both parties have performed their respective obligations under the McCall
Settlement.

 

 

(b)

Simplicity Pattern Co., Inc.

 

On March 24, 2016, Debtor Hancock Fabrics, Inc. initiated adversary proceeding
16-50417 (BLS) captioned, Hancock Fabrics, Inc. v. Simplicity Pattern Co., Inc.
(the “Simplicity Adversary Proceeding”). In the Simplicity Adversary Proceeding,
Hancock sought a declaratory judgment that transactions under the parties’
Simplicity Administrative Agreement, dated June 21, 2010, are consignments
governed by Article 9 of the Uniform Commercial Code (the “UCC”) and that the
Debtors, pursuant to Section 544 of the Bankruptcy Code have a superior interest
in goods held on consignment. The Simplicity Adversary Proceeding further sought
to avoid any unsecured interest that Simplicity holds in consigned goods. On
April 25, 2016, Simplicity filed a motion to dismiss Hancock’s complaint for
failure to state a claim pursuant to Federal Rules of Civil Procedure 8(a) and
12(b)(6). Hancock responded to Simplicity’s motion to dismiss and, after a
hearing on the matter, the Bankruptcy Court denied Simplicity’s motion.
Thereafter, Simplicity filed an answer denying that Hancock was entitled to the
relief it sought and asserted counterclaims against Hancock, including, among
others, for turnover of the proceeds of the sales of consigned goods, breach of
contract, and in the alternative allowance of claims. Among other things,
Simplicity asserted that transactions under the Simplicity Administrative
Agreement are not consignments subject to Article 9 of the UCC and that the
Debtors did not have a superior interest in goods held on consignment.
Simplicity sought turnover of the proceeds of Hancock’s sale of goods from
Simplicity, which Simplicity asserted to be $1.9 million, plus asserted damages
related to Hancock’s purported sale of goods below a price floor that Simplicity
asserted Hancock was required to maintain (collectively, the “Simplicity Other
Secured Claim”). Simplicity also sought allowance of administrative claims of
more than $3.7 million and general unsecured claims of more than $180 thousand.
Hancock responded to the counterclaims and denied that Simplicity is entitled to
the relief that it sought.

 

 

 
21

--------------------------------------------------------------------------------

 

 

The Debtors and Simplicity have negotiated over treatment of the Simplicity
Other Secured Claim in the Plan, and have reached a resolution that presently is
being documented. The Plan treatment12 is as follows: (i) Simplicity will
receive a cash payment in the amount of $445,337.50 (the “Simplicity Cash
Payment”); (ii) Simplicity will receive a General Unsecured Claim in the amount
of $1,683,622.75 that will be deemed allowed after payment of the Simplicity
Cash Payment; (iii) Simplicity will waive all other claims and all remaining
claim amounts against the Debtors and the Estates; (iv) Simplicity will enter
into mutual general releases with the Debtors with respect to the Debtors and
the Estates; and (v) the parties will enter into such other and further
agreements as may be necessary to effectuate the foregoing treatment.

 

 

(c)

Sykel Enterprises

 

On March 24, 2016, Debtor Hancock Fabrics, Inc. initiated adversary proceeding
16-50418 (BLS) captioned, Hancock Fabrics, Inc. v. Sykel Enterprises, A Division
of Fabrique Innovations, Inc. (the “Sykel Adversary Proceeding”). In the Sykel
Adversary Proceeding, Hancock seeks a declaratory judgment that transactions
under the parties’ Pay On Scan Agreement, dated as of October 15, 2015, are
consignments governed by Article 9 of the UCC and that the Debtors, pursuant to
Section 544 of the Bankruptcy Code have a superior interest in goods held on
consignment. The Sykel Adversary Proceeding further seeks to avoid any unsecured
interest that Sykel holds in consigned goods. Sykel filed an answer and amended
answer denying that Hancock is entitled to the relief it seeks and asserting
counterclaims against Hancock, including, among others, breach of contract and
breach of bailment obligations. Sykel seeks damages of not less than $1 million
under its breach of contract counterclaim, which alleges that Hancock sold goods
below a price floor that Sykel asserts Hancock was required to maintain and that
Hancock was required to turn over to Sykel the proceeds of the sale of the
product at issue. Sykel also seek damages of not less than $1 million under its
breach of bailment counterclaim, which alleges that Hancock was required to and
did not return the product at issue to Sykel on demand. Hancock responded to the
counterclaims and denied that Sykel is entitled to the relief it seeks. On March
8, 2017, the Bankruptcy Court entered an Order authorizing Hancock to file an
amended complaint in response to Sykel’s counterclaims and Hancock filed such
amended complaint. This amended complaint adds (a) claims pursuant to sections
549 and 550 of the Bankruptcy Code for the avoidance and recovery of
unauthorized postpetition transfers and (b) a claim brought in the alternative
for breach of contract, quantum meruit or unjust enrichment, seeking damages of
not less than $400,000.

 

 

 

--------------------------------------------------------------------------------

12 If and to the extent necessary, this negotiated resolution of the Simplicity
Litigation and Simplicity’s Claims shall be deemed a settlement proposal
pursuant to Bankruptcy Rule 9019 with respect to such treatment. The agreement
documenting the resolution of the Simplicity Litigation and Simplicity’s Claims
(captioned “Supplement to Debtors’ Joint Chapter 11 Plan of Liquidation and
Stipulation of Settlement of Adversary Proceeding and Clams of Simplicity
Pattern Co., Inc.”) is presently being finalized. The executed agreement will
constitute the Plan Supplement terms with respect to the Simplicity Litigation
and Simplicity Claims.

 

 

 
22

--------------------------------------------------------------------------------

 

 

Discovery has commenced and is ongoing in the Sykel Adversary Proceeding. The
parties have been ordered by the Bankruptcy Court to participate in mediation,
and Hancock is attempting to first resolve certain discovery disputes. The
Debtors believe that they have meritorious claims and causes of action against
Sykel under Article 9 of the UCC and the Section 544 of the Bankruptcy Code and
defenses to Sykel’s asserted counterclaims. However, the Debtors cannot provide
any assurance on the ultimate outcome of the Sykel Adversary Proceeding at this
time, and the Debtors reserve all rights with respect thereto. A ruling by the
Bankruptcy Court on the Sykel Adversary Proceeding may not occur until after the
Effective Date.

 

 

14.

Other Litigation.

 

 

(a)

Rowdec, LLC d/b/a Westlake Associates

 

Hancock Fabrics, Inc. was a party to a consolidated action in the United States
District Court for the Northern District of Mississippi (the “District Court”),
captioned Hancock Fabrics, Inc. v. Rowdec, LLC d/b/a Westlake Associates, Case
No. 1:12-cv-131-SA-DAS, and Case No. 1:12-cv-222-SA-DAS. The action stemmed from
a March 22, 2012 arbitration award, which involved a dispute over calculating
royalties under a Consulting and Sales Agreement between Hancock Fabrics, Inc.
and Rowdec, LLC d/b/a Westlake Associates (“Westlake”). Westlake sought
royalties on sales in all of the Debtors’ nearly 300 stores and on the internet
and attorneys’ fees. On November 19, 2013, the District Court issued a Judgment
and Order resolving the matter of royalties in the Company’s favor (by holding
that the award required the Company to pay royalties only on sales in the subset
of Hancock Fabrics stores with a craft department) but upholding in part the
arbitral award of attorneys’ fees.

 

On January 23, 2014, Westlake sought to revive the closed case. The District
Court denied Westlake’s motion on September 23, 2014. On November 26, 2014,
Westlake filed an arbitration demand with the American Arbitration Association
(the “AAA Action”), seeking the same relief that was adjudicated in the District
Court action. On December 10, 2014, the Company filed a motion to stay the AAA
Action, asserting that the claim for expanded royalties is barred by the
doctrines of res judicata and waiver. The Company also sought sanctions against
Westlake. Following briefing, on August 27, 2015, the District Court denied the
Company’s motion to stay the arbitration. The District Court held that Westlake
did not waive its right to arbitrate, and refused to decide whether the AAA
Action is barred by the federal court decision, finding that that issue should
be resolved by the arbitrator. The Company appealed to the United States Court
of Appeals for the Fifth Circuit and moved to stay the arbitration pending its
appeal. The district court granted the Company’s request to stay the arbitration
pending appeal. The Chapter 11 Cases commenced prior to briefing on the Fifth
Circuit briefing, and both the Fifth Circuit appeal and AAA Action have been
stayed. No assurance on the ultimate outcome of the above-described litigation,
can be given at this time, and the Debtors reserve all rights with respect
thereto. A ruling by the Bankruptcy Court on the above-described litigation may
not occur until after the Effective Date.

 

 

 
23

--------------------------------------------------------------------------------

 

 

 

(b)

Trilegiant Corporation

 

On November 23, 2016, Debtor Hancock Fabrics, Inc. initiated adversary
proceeding 16-51527 (BLS) captioned, Hancock Fabrics, Inc. v. Trilegiant
Corporation (the “Trilegiant Adversary Proceeding”). In the Trilegiant Adversary
Proceeding, Hancock asserts breach of contract against Trilegiant Corporation
(“Trilegiant”) and sought turnover of at least $537 thousand that Hancock
asserted to be due to the Estates pursuant to a marketing agreement by and
between Hancock and Trilegiant dated July 16, 2012 (as amended, the “Trilegiant
Agreement”). Hancock asserted that Trilegiant agreed to pay Hancock certain
commissions based on revenue generated through a “Designer Deals” program under
which Hancock’s customers would enroll and pay monthly membership fees to
receive discounts and rebates on merchandise purchases, as well as related costs
and employee incentives, Trilegiant failed to make these payments post-Petition,
and that Hancock is owed at least $537 thousand, plus fees and costs, under the
Trilegiant Agreement.

 

Trilegiant and the Debtors reached a negotiated resolution of the Trilegiant
Adversary Proceeding (the “Trilegiant Settlement”) and, on April 12, 2017, the
Debtors filed a Motion to Approve Settlement and Release Agreement With
Trilegiant Pursuant to Bankruptcy Rule 9019 [Docket No. 1570], seeking
Bankruptcy Court approval of the Trilegiant Settlement. On April 28, 2017, the
Bankruptcy Court entered its Order Approving Settlement and Release Agreement
With Defendant Pursuant to Bankruptcy Rule 9019 [Docket No. 1601]. The terms of
the Trilegiant Settlement include (i) a cash payment to the Debtors in the
amount of $350,000 by Trilegiant and (ii) mutual general releases.

 

 

D.

MANAGEMENT/HEADCOUNT REDUCTION

 

As of the Petition Date, the Debtors employed approximately 4,500 full- and
part-time employees, approximately 4150 of whom worked in the Debtors’ retail
stores. As noted above, following the Bankruptcy Court Sale Order approving the
sale of substantially all of the Debtors’ assets and the Store Closing Sales at
the Remaining Closing Stores as provided under the Agency Agreement, the Debtors
effectuated a phased reduction in force to preserve the Estates’ assets for
creditors by eliminating the majority of store and warehouse salaried and hourly
positions by the end of July 2016, when the services to be performed under the
Agency Agreement would be completed. Shortly after the Bankruptcy Court approved
the Agency Agreement, the Debtors significantly reduced their operations by
terminating the majority of employees at their corporate headquarters. The
Debtors have further reduced headcount on a phased basis as winddown tasks are
completed. The Debtors currently maintain a winddown staff of fewer than 10
employees (down from more than 250 employees prior to commencement of the full
chain liquidation). These personnel are actively engaged in winding up the
Debtors’ operations, including without limitation, reconciling and resolving
claims, maintaining the Debtors’ remaining technology and intangible assets
pending liquidation, liquidating the remaining assets and completing corporate
tax and regulatory matters.

 

 

E.

RETENTION OF RESPONSIBLE PERSON

 

Recognizing that the services of an experienced administrator are necessary and
of critical importance to managing the process of efficiently administering and
expeditiously winding down the Estates, the Plan provides for the appointment of
a Responsible Person, whom the Debtors and Creditors’ Committee have jointly
identified, to act for the Estates as provided in the Plan. The Debtors and the
Creditors’ Committee have designated Meta to serve as the Responsible Person.
Meta is an affiliate of Kelley Drye and Warren LLP, counsel to Creditors’
Committee member DDR Corporation (and other creditors in the Chapter 11 Cases).
The Creditors’ Committee has agreed that Meta will retain Mr. Joseph Marchese,
who has extensive experience with the Debtors’ operations, business records and
financial matters prior to and during the Chapter 11 Cases, to serve as
financial advisor to manage the winddown of the Estates. The Responsible Person
may retain such additional persons as he or she may determine will benefit the
Estates in the capacity for which such persons are retained.

 

 

 
24

--------------------------------------------------------------------------------

 

 

IV.

THE PLAN

 

The following summary of certain principal provisions of the Plan is qualified
in its entirety by reference to the Plan, which is attached as Exhibit A to this
Disclosure Statement. In the event of any discrepancy between this Disclosure
Statement, including the following summary description, and any provision of the
Plan, the Plan (or order confirming the Plan) will control. Capitalized terms
used but not otherwise defined herein will have the meanings ascribed to them in
the Plan.

 

 

A.

TREATMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS

 

Administrative Claims are claims for costs or expenses incurred in administering
the Estates as specified in sections 503(b) and 507(a)(1) of the Bankruptcy
Code, including, without limitation: (a) claims under sections 328, 330(a), 331
or 503 of the Bankruptcy Code for compensation for professional services
rendered and reimbursement of expenses incurred in the Chapter 11 Cases (“Fee
Claims”); (b) the actual, necessary costs and expenses of preserving the Estates
and preparing for sale, selling and winding down the Debtors’ operations,
incurred and paid in the ordinary course of business by the Debtors after the
bankruptcy filing; (c) debtor-in-possession financing pursuant to the Final DIP
Order; (d) adequate protection claims in connection with the use of the cash
collateral of Prepetition Secured Creditors pursuant to the Final DIP Order and
the Cash Collateral Order; (e) any post-petition taxes subject to administrative
treatment; and (f) fees and charges assessed against the Debtors or the Estates
pursuant to section 1930 of title 28 of the United States Code. Allowed Priority
Tax Claims and certain allowed unsecured claims of governmental units are
entitled to priority distribution from the Estates under section 507(a)(8) of
the Bankruptcy Code.

 

As provided in section 1123(a)(1) of the Bankruptcy Code, Administrative Claims
and Priority Tax Claims will not be classified for the purposes of voting or
receiving distributions under the Plan. Rather, all such Claims will be treated
separately as unclassified Claims on the terms set forth in Article 3 of the
Plan. In addition to Administrative Claims in the bankruptcy for post-petition
operating costs and Fee Claims, the Debtors caution that certain Administrative
Claims will not be due until after the date on which the Bankruptcy Court order
confirming the Plan (the “Confirmation Order”) is entered and additional
Administrative Claims may be therefore asserted. Holders of Administrative
Claims and Priority Tax Claims are not entitled to vote on the Plan; their votes
will not be solicited, and they will not receive ballots.

 

 

 
25

--------------------------------------------------------------------------------

 

 

 

1.

Fee Claims, Professional Fee Escrow, Carve-Out and Carve-Out Reserve.

 

Under Article 3.D. of the Plan, a Fee Claim will be Allowed only if the holder
files a Fee Application no later than forty-five (45) days after the Effective
Date and only if and to the extent such Fee Claim is approved by the Bankruptcy
Court.

 

Under Article 3.D.2. of the Plan, nothing in the Plan or this Disclosure
Statement shall alter or impair the provisions of the DIP Financing Agreement or
the DIP Financing Order with respect to any carve-out rights, including without
limitation the Carve-Out, Carve-Out Reserve or Professional Fee Escrow, each of
which (including without limitation the Success Fee) shall be administered for
the beneficiaries thereof. To the extent such carve-out rights apply, only the
surplus remaining after satisfaction of all Claims and other rights held by the
beneficiaries of the carve-out rights, including without limitation the
Carve-Out, Carve-Out Reserve and Professional Fee Escrow, shall be administered
as otherwise provided in the Plan.

 

 

2.

Treatment of Allowed Administrative Claims and Allowed Priority Tax Claims.

 

Under Article 3.C. of the Plan, each holder of an Allowed Administrative Claim
(other than Fee Claims) shall receive, in full satisfaction, settlement, release
and discharge of, and in exchange for, such Allowed Administrative Claim, on the
later of (a) the Effective Date or as soon as reasonably practicable thereafter,
(b) the date such Administrative Claim becomes an Allowed Administrative Claim
or (c) the date such Allowed Administrative Claim is due for payment under any
applicable agreement between the holder of the Allowed Administrative Claim and
the Debtors or the Responsible Person, (i) Cash equal to the unpaid portion of
such Allowed Administrative Claim or (ii) such other treatment as to which the
Debtors and the holder of such Allowed Administrative Claim shall have agreed
upon in writing.

 

Under Article 3.E. of the Plan, each holder of an Allowed Priority Tax Claim
shall be entitled to receive on account of such Priority Tax Claim, at the sole
option of the Responsible Person following consultation with the Post-Effective
Date Committee and in full satisfaction, settlement, release and discharge of,
and in exchange for, such Priority Tax Claim, (i) Cash in an amount equal to the
amount of such Allowed Priority Tax Claim or (ii) such other treatment as to
which the Responsible Person and the holder of such Allowed Priority Tax Claim
shall have agreed upon in writing.

 

 

 
26

--------------------------------------------------------------------------------

 

 

 

3.

Treatment of Claims Against Multiple Debtors.

 

The Plan is a joint plan, with all rights to recover from the Available Assets
to be governed by the terms of the Plan. The Debtors will not pursue their
intercompany claims against each other as part of the Plan. If and only to the
extent that the Bankruptcy Court finds that it is necessary to effectuate the
joint nature of the Plan, the Debtors move as part of confirmation of the Plan
that the Debtors be substantively consolidated into a single entity for purposes
of all actions under the Plan. In such case, entry of the Confirmation Order
shall constitute the approval, pursuant to section 105(a) of the Bankruptcy
Code, effective as of the Effective Date, of the substantive consolidation of
the Debtors for Plan purposes. The Plan will provide for the same treatment of
each class of claims on confirmation, regardless of whether the Bankruptcy Court
orders substantive consolidation of the Estates. Under the Plan, (a) all assets
and liabilities of the Debtors shall be deemed merged so that all of the assets
of all of the Debtors shall be available to pay all of the liabilities of all of
the Debtors as if they were one company, (b) any obligation of any of the
Debtors and all guaranties thereof by or enforceable against any of the Debtors
and any joint and several liability of the Debtors shall be treated as though
they were a single obligation in the amount of the obligation of the primary
obligor, (c) any Claim or Claims filed or to be filed against any of the Debtors
in connection with any such obligation and any such guaranties or any such joint
and several liability shall be treated as though they were a single Claim in the
amount of the Claim against the primary obligor, (d) all such guaranties of the
Debtors shall be deemed eliminated and extinguished, (e) all Claims of any
Debtor against any other Debtor shall be cancelled and extinguished, and (f) no
distributions shall be made under the Plan on account of any Interests of any of
the Debtors in any of the other Debtors. Notwithstanding the occurrence of the
Effective Date and regardless of whether the Debtors are substantively
consolidated as part of the Plan, the Chapter 11 Cases of any Debtor entities
may be dismissed by order of the Bankruptcy Court and each such entity may be
excluded from this Plan. Nothing in Plan Article 6 shall augment or increase (i)
the property that constitutes collateral or any offset or similar right securing
any Claim or otherwise increase the secured portion of any Claim under
Bankruptcy Code section 506(a), or (ii) the allowable amount of any Allowed
Claim (including any Administrative Claim or Reclamation Claim). The Debtors
reserve the right to seek confirmation of the Plan, with or without substantive
consolidation, with any modifications that the Bankruptcy Court may order
related to the foregoing. Without limiting the generality of the foregoing, if
and to the extent that the Bankruptcy Court so orders, the holders of Claims
owed by multiple Debtors may receive a supplemental Claim under the Plan to
compensate them for the value of any additional recovery that would have
otherwise been available to them but for the provisions set forth in Plan
Article 6A.

  

On May 1, 2017, the PBGC asserted that a schedule to Debtors’ Monthly Operating
Report (the “MOR”) for the period February 26, 2017 through April 1, 2017, filed
on April 12, 2017 [Docket No. 1572] at page 3, supports the conclusion that the
Debtors other than Hancock Fabrics, Inc. (collectively, the “Subsidiary
Debtors”) have cash assets of $637,000, which should be allocated to the PBGC’s
claims. As noted in the MOR, the reported allocation is not based on asset
ownership but is an allocation based on fiscal year 2015 expense amounts (each
Subsidiary Debtor’s retail salaries and wages as a percentage of the total
retail salaries and wages for all Debtors). Each MOR includes an explanation of
this allocation immediately adjacent to the MOR table in which this allocation
is reported. This presentation is required by the Office of the United States
Trustee (the “US Trustee”) and is based on its policies and procedures. The US
Trustee rejected the Debtors’ presentation of cash assets which had been based
on ownership and required the allocation based on historical salary for the US
Trustee’s own purposes. The Debtors made the modification based on the
understanding that it was not reflective of actual ownership of the relevant
assets. The Debtors have consistently maintained that the limited assets of the
Subsidiary Debtors were exhausted by the payment of the secured debts of senior
creditors and that the MOR has no bearing on actual asset ownership.

 

The PBGC has advised the Debtors, and it was recited on the record of the May 4,
2017 hearing before the Bankruptcy Court regarding this Disclosure Statement,
that the total amount of the PBGC’s asserted Senior Claims (Administrative,
Secured, and/or Priority), other than General Unsecured Claims, is $800,657,
comprised of $540,869 in asserted Claims allegedly having the priority set forth
in 11 U.S.C. § 507(a)(2) and $259,788 in asserted Claims allegedly having the
priority set forth in 11 U.S.C. § 507(a)(5). In reliance on that record before
the Bankruptcy Court, and certain other Plan modifications related to
Post-Effective Date Major Settlements and the appointment of Marchese and
Litigation Counsel, the Debtors are willing to nominate Meta as Responsible
Person and consent to the PBGC being a member of the Post-Effective Date
Committee. The Debtors reserve all rights concerning the foregoing, including
without limitation objections with respect to the amount and priority of the
PBGC’s Claims.

 

 

 
27

--------------------------------------------------------------------------------

 

 

 

B.

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 

 

1.

Other Priority Claims (Classes 1 A-G).

 

Classes 1 A-G consist of Other Priority Claims asserted against each of the
Debtors’ Estates.

 

Other Priority Claims are Claims entitled to priority under section 507(a) of
the Bankruptcy Code, other than Administrative Claims or Priority Tax Claims.
Other Priority Claims include claims for wages and salaries including vacation,
severance and sick leave earned within 180 days of the Petition Date up to
$12,475. Each holder of an Allowed Other Priority Claim shall receive, in full
satisfaction, settlement, release, and discharge of, and in exchange for, such
Allowed Other Priority Claim, (i) Cash in an amount equal to the amount of such
Allowed Other Priority Claim or (ii) such other treatment as to which the
Debtors or the Responsible Person and such Claimholder shall have agreed upon in
writing.

 

Classes 1 A-G are unimpaired and holders of Other Priority Claims are not
entitled to vote to accept or reject the Plan. Their votes will not be solicited
and they will not receive ballots.

 

 

2.

Wells Fargo Prepetition Claims (Classes 2 A-G).

 

Classes 2 A-G consist of Wells Fargo Prepetition Claims asserted against each of
the Debtors’ Estates.

 

Wells Fargo Prepetition Claims are the Claims asserted by Wells Fargo itself as
lender and as administrative agent and collateral agent for the lenders against
the Debtors under the Pre-Petition Loan Agreement. All Wells Fargo Prepetition
Claims are deemed to have been satisfied in full by the entry of the final DIP
Order and the payment of any amounts required thereunder, and the Debtors do not
anticipate further distributions to holders of Allowed Wells Fargo Prepetition
Claims under the Plan.

 

Classes 2 A-G are unimpaired and holders of Wells Fargo Prepetition Claims are
not entitled to vote to accept or reject the Plan. Their votes will not be
solicited and they will not receive ballots. As set forth above, the Debtors
believe that the Wells Fargo Prepetition Claims have been paid in full.

 

 

 
28

--------------------------------------------------------------------------------

 

 

 

3.

GACP Prepetition Claims (Classes 3 A-G).

 

Classes 3 A-G consist of GACP Prepetition Claims asserted against each of the
Debtors’ Estates.

 

GACP Prepetition Claims are the Claims asserted by GACP itself as term lender
and as term agent for the term lenders against the Debtors under the
Pre-Petition Loan Agreement. All GACP Prepetition Claims are deemed to have been
satisfied in full by the entry of the final DIP Order and the payment of any
amounts required thereunder, and the Debtors do not anticipate further
distributions to holders of Allowed GACP Prepetition Claims under the Plan.

 

Classes 3 A-G are unimpaired and holders of GACP Prepetition Claims are not
entitled to vote to accept or reject the Plan. Their votes will not be solicited
and they will not receive ballots. As set forth above, the Debtors believe that
the GACP Prepetition Claims have been paid in full.

 

 

4.

Noteholder Prepetition Claims (Classes 4 A-G).

 

Classes 4 A-G consist of Noteholder Prepetition Claims asserted against each of
the Debtors’ Estates.

 

Noteholder Prepetition Claims are the Claims asserted by the Indenture Trustee
for itself and as indenture trustee for the Noteholders against the Debtors
under the Indenture. All Noteholder Prepetition Claims are deemed to have been
satisfied in full by the entry of the Cash Collateral Order and the payment of
any amounts required thereunder, and the Debtors do not anticipate further
distributions to holders of Allowed Noteholder Prepetition Claims under this
Plan.

 

Classes 4 A-G are unimpaired and holders of Noteholder Prepetition Claims are
not entitled to vote to accept or reject the Plan. Their votes will not be
solicited and they will not receive ballots. As set forth above, the Debtors
believe that the Noteholder Prepetition Claims have been paid in full.

 

 

5.

Other Secured Claims (Classes 5 A-G).

 

Classes 5 A-G (and subclasses thereof) consist of Other Secured Claims asserted
against each of the Debtors’ Estates.

 

Other Secured Claims are Claims, including Consignment Claims but not including
Wells Fargo Claims, GACP Claims and Noteholder Claims, that are secured by a
valid unavoidable security interest in or lien on property of the Debtors, but
only to the extent of the value, as determined by the Bankruptcy Court pursuant
to section 506(a) of the Bankruptcy Code, of the Estates’ interest in the
property of the Debtors that secures payment of such Claim, including a
Consignment Claim. Subject to Article 9.H. (Setoffs and Recoupments) of the
Plan, each holder of an Allowed Other Secured Claim will receive one or a
combination of the following, in the Debtors’ discretion, in full satisfaction,
settlement, release, and discharge of, and in exchange for, such Allowed Other
Secured Claim: (i) Cash in an amount equal to the amount of such Allowed Other
Secured Claim; (ii) the collateral securing such Allowed Other Secured Claims or
proceeds thereof; (iii) the sale of the Collateral securing such Allowed Other
Secured Claims, with the liens to attach to the proceeds of such sale;
(iv) realization of the indubitable equivalent on account of such Claims;
(v) deferred cash payments totaling at least the allowed amount of such claim,
of a value, as of the Effective Date, of at least the value of such holder’s
interest in the Estates’ interest in such property or (vi) such other treatment
as to which the Debtors and such Claimholder shall have agreed upon in writing
(including without limitation any settlement agreement previously approved by
the Bankruptcy Court). The foregoing consideration shall be determined on the
later of the date that the Other Secured Claim becomes an Allowed Other Secured
Claim or within sixty (60) days after the Effective Date. A separate subclass
will be created for each Debtor. A further separate subclass will be created for
each Other Secured Claimholder or each group thereof that shares collateral (if
any).

 

 

 
29

--------------------------------------------------------------------------------

 

 

On April 3, 2017, the Bankruptcy Court entered its Agreed Order Resolving
Twelfth Omnibus Objection (Substantive) With Respect to Claim Number 823 Filed
by Janome America, Inc. (the “Janome Order”) [Docket No. 1551]. Pursuant to the
Janome Order, Janome has, inter alia, an allowed Other Secured Claim in the
amount of $73,976.80 against Debtor Hancock Fabrics, Inc. Janome’s Other Secured
Claim is classified as Class 5A1.

 

In April, 2017, the Debtors and Simplicity agreed in principle to resolve the
Simplicity Litigation and the Simplicity Claims through the Plan under the terms
and as described in Article III.C.13(b) hereof.13 The agreement documenting the
resolution of the Simplicity Litigation and Simplicity’s Claims (captioned
“Supplement to Debtors’ Joint Chapter 11 Plan of Liquidation and Stipulation of
Settlement of Adversary Proceeding and Clams of Simplicity Pattern Co., Inc.”)
is presently being finalized. Simplicity’s Other Secured Claim against Debtor
Hancock Fabrics, Inc. is classified as Class 5A2. Janome (Class 5A1) and
Simplicity (Class 5A2) shall receive the treatment set forth in the Plan
Supplement.

 

Classes 5 A-G (including subclasses thereof) are impaired and holders of Other
Secured Claims are entitled to vote to accept or reject the Plan. Other Secured
Claims include Consignment Claims held by creditors with validly perfected
security interests in consigned inventory. The Debtors have challenged the
validity of certain alleged Consignment Claims, as discussed in Article III.C.13
hereof. Although the Debtors believe that there are no valid Consignment Claims
in any pending litigation or claims that have not been settled or adjudicated,
the Bankruptcy Court retains jurisdiction over the pending litigation and may
order otherwise. The Debtors reserve the right to stipulate to such
classification for disputed Consignment Claims. Furthermore, the Debtors reserve
the right to settle any Disputed Consignment Claim, including without limitation
as provided herein.

 

 

 

 

--------------------------------------------------------------------------------

13 The material terms are: (i) Simplicity will receive a cash payment in the
amount of $445,337.50 (the “Simplicity Cash Payment”); (ii) Simplicity will
receive a General Unsecured Claim in the amount of $1,683,622.75 that will be
deemed allowed after payment of the Simplicity Cash Payment; (iii) Simplicity
will waive all other claims and all remaining claim amounts against the Debtors
and the Estates; (iv) Simplicity will enter into mutual general releases with
the Debtors with respect to the Debtors and the Estates; and (v) the parties
will enter into such other and further agreements as may be necessary to
effectuate the foregoing treatment. See Article III.C.13(b) hereof.

 

 

 

 
30

--------------------------------------------------------------------------------

 

 

 

6.

General Unsecured Claims (Classes 6 A-G).

 

Classes 6 A-G consist of General Unsecured Claims asserted against each of the
Debtors’ Estates.

 

General Unsecured Claims are any Claims against the Debtors that are not
Administrative Claims, Wells Fargo Prepetition Claims, GACP Prepetition Claims,
Noteholder Prepetition Claims, Priority Tax Claims, Other Priority Claims, Other
Secured Claims or Securities Subordinated Claims, provided that General
Unsecured Claims shall include, without limitation, any Claim of a holder of an
Other Secured Claim secured by an interest in property of the Estates to the
extent the amount of such Claim exceeds the value, as determined by the
Bankruptcy Court pursuant to section 506(a) of the Bankruptcy Code, in the
interest in property of the Estates securing such Claim. Each holder of an
allowed General Unsecured Claim will receive his, her or its Pro Rata Share of
proceeds of the Available Assets as part of the Plan.

 

Classes 6 A-G are impaired and holders of General Unsecured Claims are entitled
to vote to accept or reject the Plan. The Debtors estimate that the actual
amount of valid General Unsecured Claims is approximately $100.0 million to
$109.3 million in the aggregate. The amount of such unsecured claims is
uncertain and depends upon the outcome of a number of disputed legal and factual
issues.

 

There is substantial uncertainty concerning the ultimate recovery available for
General Unsecured Creditors. The Debtors preliminarily estimate that the
Available Assets may be in the range of approximately $7.6 million to $9.8
million. These estimates are subject to revision in material ways and should not
be considered a representation that actual outcomes will necessarily fall within
this range. The recovery also depends upon the Allowed Amount of the other
General Unsecured Claims and a number of other factors. The ultimate recovery
for holders of Allowed General Unsecured Claims is, thus, subject to substantial
uncertainty.

 

The foregoing analysis does not include any recoveries on litigation claims,
including Preference Actions. The Debtors made transfers of approximately $32.4
million during the 90 days prior to the Petition Date (not including any
payroll, employee reimbursement, interest, rent, utilities, taxes, licenses,
professional fees, bank fees, insurance, postage or transfers to the Prepetition
Secured Creditors).14 Not all of those transfers were on account of antecedent
debts, and many other transfers that were on account of antecedent debts will be
subject to defenses. The Debtors have not completed their analysis of preference
claims. Except as otherwise provided in the Plan or in any contract, instrument,
release or agreement entered into in connection with the Plan, in accordance
with section 1123(b) of the Bankruptcy Code, all claims, causes or Rights of
Action that the Debtors or the Estates may have against any person or entity
will be preserved, including without limitation any and all Rights of Action the
Debtors, the Estates or other appropriate party in interest may assert under
sections 502, 510, 522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551,
553 and 724(a) of the Bankruptcy Code. Subject to the preceding sentence, the
Responsible Person, following consultation with the Post-Effective Date
Committee, will determine whether to bring, settle, release, compromise or
enforce such claims, causes or Rights of Action, and will not be required to
seek further approval of the Bankruptcy Court for such actions. The Responsible
Person shall not be required to consult with any Post-Effective Date Committee
member whose Claim is the subject of any such claims, causes or Rights of Action
(including without limitation a Preference Action) by the Debtors or the
Estates, and such Post-Effective Date Committee member shall recuse himself or
herself from any discussion with the Responsible Person with respect thereto.

 

 

 

 

--------------------------------------------------------------------------------

14 The foregoing preference analysis is preliminary. The Debtors reserve the
right to modify their position and nothing herein is or shall be deemed to be an
admission or waiver of any right.

 

 

 

 
31

--------------------------------------------------------------------------------

 

 

 

7.

Interests and Securities Subordinated Claims (Classes 7 A-G).

 

Classes 7 A-G consist of Interests and Securities Subordinated Claims asserted
against each of the Debtors’ Estates.

 

Interests are any rights of holders of issued and outstanding shares of common
stock, preferred stock or other equity securities of the Debtors in respect
thereof, including all Existing Stock or any other equity securities of or
ownership interests in the Debtors, including all options, warrants, call
rights, puts, awards or other agreements to acquire Existing Stock or other
securities in the Debtors and all rights of holders in respect thereof.
Securities Subordinated Claims are all Claims against the Debtors arising from
the purchase or sale of a security in any of the Debtors, or any Claim against
the Debtors by an entity that asserts equitable or contractual rights of
reimbursement, contribution or indemnification arising from such Claim.

 

On the Effective Date, the Existing Stock and Interests shall be cancelled. Each
holder of an Interest or Securities Subordinated Claim shall not receive
anything on account of such Interest or Claim. Subject to the provisions of
Article 9.J. of the Plan, on the occurrence of the Effective Date, the entry of
the Confirmation Order shall act as an order approving and effecting the
cancellation of all shares of the capital stock of the Debtors (and all
securities convertible or exercisable for or evidencing any other right in or
with respect to shares of the capital stock of the Debtors) outstanding
immediately prior to the Effective Date without any conversion thereof or
distribution with respect thereto.

 

Accordingly, holders of Interests and Securities Subordinated Claims are deemed
to have rejected the Plan and are not entitled to vote to accept or reject the
Plan. Their votes will not be solicited and they will not receive ballots.

 

 

C.

IMPLEMENTATION OF THE PLAN

 

 

1.

Liquidation of Estates.

 

In the event that the Plan becomes effective as set forth in Article 11 of the
Plan, on and after the Effective Date, the Estates shall be liquidated in
accordance with the Plan, the Hancock Administrative Budget and applicable law,
and the operations of the Debtors shall become the responsibility of the
Responsible Person who shall thereafter have responsibility for the management,
control and operation thereof, and who may use, acquire and dispose of property
free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules. The
Responsible Person shall act as liquidating agent of and for the Estates from
and after the Effective Date in order to implement the terms of the Plan. The
Responsible Person shall be both authorized and obligated, as agent for and on
behalf of the Estates, to take any and all actions necessary or appropriate to
implement the Plan or wind up the Estates in accordance with applicable law,
including any and all actions necessary to (i) liquidate the Assets of the
Debtors and the Estates, (ii) investigate, prosecute, release, compromise and,
if necessary, litigate, any Right of Action on behalf of the Debtors and the
Estates, (iii) defend, protect and enforce any and all rights and interests of
the Debtors and the Estates, (iv) make any and all Distributions required or
permitted to be made under the Plan, (v) file any and all reports, requests for
relief or opposition thereto, (vi) dissolve the Debtors, terminate joint
ventures, or otherwise wind up any corporate entity owned by the Debtors and the
Estates, (vii) file post-Effective Date reports as required pursuant to
applicable statute or the Bankruptcy Court and pay all statutory fees pursuant
to Article 12.B of the Plan and (viii) pay any and all claims, liabilities,
losses, damages, costs and expenses incurred in connection therewith or as a
result thereof, including all fees and expenses of his or her Professionals, the
Debtors’ and the Post-Effective Date Committee’s Professionals accruing from and
after the Confirmation Date, to the extent such payment of such amounts are
included in the Hancock Administrative Budget, as may be modified or amended by
the Responsible Person following consultation with the Post-Effective Date
Committee, without any further application to the Bankruptcy Court.
Notwithstanding anything to the contrary in the Plan or herein, any settlement,
dismissal or other compromise of the Simplicity Litigation, the Sykel
Litigation, the Trilegiant Litigation or the Westlake Litigation shall be
subject to Bankruptcy Court approval following notice and a hearing, pursuant to
Bankruptcy Rule 9019 and all Post-Effective Date Major Litigation shall be
subject to Article 9.F of the Plan. The Responsible Person shall be authorized
to execute such documents and take such other action as is necessary to
effectuate the Plan and perform his or her duties as liquidating agent of and
for the Estates, including authorization to execute such documents and take such
other action on behalf of the Debtors. The Responsible Person shall also be
authorized to retain professionals and may incur any reasonable and necessary
expenses (up to the amounts set forth in the Hancock Administrative Budget) in
the performance of his or her duties as liquidating agent of and for the
Estates. In discharging the foregoing responsibilities, the Responsible Person
is entitled to exercise his or her business judgment. The Responsible Person
shall not be obligated to take any action or pursue any Rights of Action unless
justified in his or her reasonable determination by fact and law, nor shall he
or she be obligated to take any action that could reasonably cause him or her
personal liability. Without limiting the generality of the foregoing, the
Responsible Person may consider the interests of Claimholders in receiving
prompt distributions and such other factors as may be reasonable in the exercise
of his or her business judgment.

 

 

 
32

--------------------------------------------------------------------------------

 

 

 

2.

Creditors’ Committee.

 

As noted above, the Creditors’ Committee consists of Coats & Clark, DDR
Corporation, Fabric Editions and Jaftex Corporation, Myletex International Inc.,
the Pension Benefit Guaranty Corporation, Rowdec, LLC, d/b/a Westlake
Association and Sykel Enterprises. At the time of filing the Plan, the claims of
all members of the Creditors’ Committee were unresolved. As of the Effective
Date, the Creditors’ Committee will be succeeded by the Post-Effective Date
Committee. See Article IV.C.4 hereof.

 

 

3.

Appointment of Responsible Person, Financial Advisor and Litigation Counsel

 

As part of the Plan, the Debtors seek to appoint the Responsible Person, jointly
with the Creditors’ Committee, subject to Bankruptcy Court approval. The Debtors
and the Creditors’ Committee have designated Meta to serve as the Responsible
Person. Meta is an affiliate of Kelley Drye and Warren LLP, counsel to
Creditors’ Committee member DDR Corporation (and other creditors in the Chapter
11 Cases). The Creditors’ Committee has agreed that Meta will retain Mr. Joseph
Marchese, who has extensive experience with the Debtors’ operations, business
records and financial matters prior to and during the Chapter 11 Cases, to serve
as financial advisor to manage the winddown of the Estates. Upon the Effective
Date, the Responsible Person shall be deemed elected and appointed by all
requisite action under law as the sole board-appointed officer,
shareholder-appointed director and (with respect to Debtor entities that are
limited liability companies) manager for each of the Debtors and for all
subsidiaries of the Debtors for all purposes and in all respects, with all
necessary and appropriate power to act for, on behalf of and in the name of each
of the Debtors and their respective subsidiaries, with the same power and effect
as if each of his or her actions in furtherance of his or her duties as
Responsible Person and as a board-appointed officer, shareholder-appointed
director and (with respect to Debtor entities that are limited liability
companies) manager for each of the Debtors and for all subsidiaries of the
Debtors were explicitly authorized by the appropriate board of directors or
shareholders, including without limitation the power to open, close and manage
bank accounts, enter into business transactions within or without the ordinary
course of business and authorize and benefit from any insurance policies and
rights of indemnification, commence and pursue dissolution or winding up
proceedings for any of the Debtors or their respective subsidiaries, to the
extent necessary or appropriate, and to take any and all actions and execute all
documents and instruments as may be necessary or appropriate in connection with
such dissolution, winding up, bankruptcy or insolvency proceedings, subject only
to the responsibilities and requirements imposed upon the Debtors by the Plan,
the Bankruptcy Code and other applicable law, with such appointment deemed
effective as of the Effective Date. The Responsible Person shall retain Marchese
pursuant to the Marchese Retention Agreement as financial advisor to assist in
managing the winddown of the Estates and Litigation Counsel in connection with
the Sykel Litigation and any litigation or contested matter involving members of
the Post-Effective Date Committee. The Responsible Person may be removed for
Cause by order of the Bankruptcy Court following notice (including without
limitation a noticed motion filed by the Post-Effective Date Committee) and a
hearing. As used in Article IV.C.3, “Cause” shall be a judicial determination
that the Responsible Person has engaged in willful misconduct, gross negligence
or fraud or has otherwise materially and substantially failed to discharge the
Responsible Person’s duties pursuant to the Plan, and such material and
substantial failure has continued for sixty (60) days following the Responsible
Person’s receipt of written notice (such notice to be concurrently served on the
Debtors) specifically asserting such failures. If the Responsible Person is
removed pursuant to Article IV.C.3, or if the Responsible Person is unwilling or
unable to continue to serve, the Bankruptcy Court shall appoint a successor
Responsible Person in consultation with, and soliciting the recommendation of,
the Post-Effective Date Committee. With respect to all conduct taken while
acting in such capacities under this Plan, the Responsible Person and Marchese
shall benefit from each and every insurance policy obtained by or for the
benefit of the officers or employees of any of the Debtors. Such authorization
and benefits shall also extend to any, each and every successor, without
reservation or limitation.

 

 

 
33

--------------------------------------------------------------------------------

 

 

 

4.

Appointment of Post-Effective Date Committee.

 

As of the Effective Date, the Creditors’ Committee shall be reconstituted as the
Post-Effective Date Committee and shall be comprised of one or more members of
the Creditors’ Committee which members shall be designated by the Creditors’
Committee at least three (3) business days prior to the commencement of the
Confirmation Hearing. The Post-Effective Date Committee shall not include any
member of the Creditors’ Committee that is in litigation, in any state or
Federal court or other court of competent jurisdiction, that (i) has been
commenced as of March 8, 201715 and (ii) has not been finally adjudicated or
dismissed with prejudice, with or against any of the Debtors, including without
limitation litigation commenced prior to the Petition Date and adversary
proceedings in the Chapter 11 Cases, regardless of whether any litigation was
stayed as a result of the filing of Chapter 11 Cases. The Creditors’ Committee
members who are not members of the Post-Effective Date Committee shall be
released and discharged of and from all further authority, duties,
responsibilities and obligations related to and arising from their service as
Creditors’ Committee members. In the event of death or resignation of any member
of the Post-Effective Date Committee, the remaining members of the
Post-Effective Date Committee shall have the right to designate a successor from
among the holders of Allowed Class 6 Claims. If a Post-Effective Date Committee
member assigns its Claim in full or releases the Debtors from payment of the
balance of its Claim, such act shall constitute a resignation from the
Post-Effective Date Committee. Until a vacancy on the Post-Effective Date
Committee is filled, the Post-Effective Date Committee shall function in its
reduced number. The members of the Post-Effective Date Committee shall undertake
their duties as specified in the Plan. With respect to all conduct while acting
in such capacity, members of the Post-Effective Date Committee shall not assume
or be deemed to have assumed any liability to creditors, the Debtors, or any
other parties in interest in the Chapter 11 Cases and shall not be liable for
any acts or omissions while acting in that capacity, except for bad faith and
acts or omissions constituting malfeasance or gross negligence. The
Post-Effective Date Committee shall have the right to retain counsel or other
Professionals, which shall be paid reasonable fees and expenses by the Debtors.
With respect to conduct taken in such capacity, the Post-Effective Date
Committee shall benefit from each and every insurance policy obtained by or for
the benefit of the officers or employees of the Debtors. Such authorization and
benefits shall also extend to any, each and every successor, without reservation
or limitation.

 

The Responsible Person shall consult with the Post-Effective Date Committee,
individually or collectively, concerning major decisions in the Chapter 11 Cases
no less frequently than quarterly. Each member of the Post-Effective Date
Committee shall recuse himself or herself from consultation on any matter
affecting the Claims or Rights of Action of such member of the Post-Effective
Date Committee or any person or entity with which such member of the
Post-Effective Date Committee is in any way affiliated. The Post-Effective Date
Committee, and its individual members, shall not be entitled to (i) receive
material protected from disclosure by the attorney/client privilege, work
product doctrine or other applicable privilege, except to the extent that
receipt of such information is necessary, as reasonably determined by the
Responsible Person, to carry out the duties of the Post-Effective Date Committee
under the Plan, (ii) direct the Responsible Person, whose independent judgment
and ability to act as set forth in the Plan is expressly preserved except as set
forth therein, (iii) make contractual commitments or take any action that would
bind the Debtors or the Estates or (iv) receive compensation from the Debtors or
the Estates for their service as members of the Post-Effective Date Committee.
Distributions on account of scheduled or timely filed and allowed Claims shall
not be considered compensation pursuant to this provision. Nothing set forth
herein shall prohibit or limit the Responsible Person’s ability to consult with
creditor representatives other than the members of the Post-Effective Date
Committee, and the Responsible Person may consult with and seek advice from any
creditors, whether individually or collectively, and in such manner that the
Responsible Person deems appropriate. Following all payments being made to the
holders of Allowed Unsecured Claims under the Plan, the Post-Effective Date
Committee shall be dissolved and the members thereof shall be released and
discharged of and from all further authority, duties, responsibilities and
obligations related to and arising from their service as Post-Effective Date
Committee members, and the retention or employment of the Committee’s attorneys
and Professionals shall terminate.

 

 

 

 

--------------------------------------------------------------------------------

15 Subject to the Debtors’ reservation of rights as discussed in Section IV.A.3
hereof.

 

 

 

 
34

--------------------------------------------------------------------------------

 

 

As of the Effective Date, the Post-Effective Date Committee shall: (i) have the
right to make and file objections to Claims and to withdraw such objections;
(ii) have the right, jointly with the Responsible Person, to review and approve
settlements and proposed releases or abandonment of Rights of Action by the
Debtors where the amount in controversy exceeds $250,000, or the sale of the
Debtors’ Assets in which the gross proceeds from a sale transaction exceed
$200,000. All Post-Effective Date Major Settlements shall be subject to Article
9.F of the Plan. The Responsible Person or Post-Effective Date Committee, as the
case may be, shall provide counsel for the other of the Post-Effective Date
Committee or the Responsible Person with twenty-one (21) days’ written notice of
any proposed settlement, release or abandonment of Rights of Action in which the
amount in controversy exceeds $250,000 or sale of Assets in which the gross
proceeds from a sale transaction exceed $200,000. If no objection is served on
the Responsible Person or Post-Effective Date Committee, as the case may be,
within twenty-one (21) days following the date of such notice, the
Post-Effective Date Committee or Responsible Person, as the case may be, shall
be deemed to have consented to such settlement, release, abandonment or sale.
The Post-Effective Date Committee and the Responsible Person will consult in
good faith before selling an Asset, settling or abandoning a Right of Action
or filing a claim related to a Right of Action.  If there is ultimately no
agreement between the two, then the Responsible Person shall have the right to
ask the Bankruptcy Court to approve his or her proposed course of action and
the Bankruptcy Court shall authorize the same if it is in the best interests of
the Estates; (iii) have the right to retain professionals; and (iv) perform such
additional functions as may be agreed to by the Responsible Person, are provided
for in the Confirmation Order, or provided for by further Order of the Court
entered after the Effective Date.

 

 

5.

Liability, Indemnification.

 

The Responsible Person, Marchese, the Post-Effective Date Committee and all of
their respective designees, employees or professionals or any duly designated
agent or representative of the Responsible Person, Marchese, the Post-Effective
Date Committee, or their respective employees, shall not be liable for the act
or omission of any other member, designee, agent or representative of the
Responsible Person, Marchese or the Post-Effective Date Committee, nor shall
they be liable for any act or omission taken or omitted to be taken in their
respective capacities, including as a board-appointed officer,
shareholder-appointed director and (with respect to Debtor entities that are
limited liability companies) manager for each of the Debtors and for all
subsidiaries of the Debtors, other than acts or omissions resulting from willful
misconduct, gross negligence or fraud. The Responsible Person and the
Post-Effective Date Committee may, in connection with the performance of their
functions, and in their sole and absolute discretion, consult with attorneys,
accountants, financial advisors and agents, and shall not be liable for any act
taken, omitted to be taken, or suffered to be done, each in reasonable reliance
upon the advice or opinions rendered by such persons. Notwithstanding such
authority, the Responsible Person and the Post-Effective Date Committee shall
not be under any obligation to consult with attorneys, accountants, financial
advisors or agents, and their determination not to do so shall not result in the
imposition of liability, unless such determination is based on willful
misconduct, gross negligence or fraud. The Debtors and the Estates shall
indemnify and hold harmless the Responsible Person, Marchese and the
Post-Effective Date Committee and their designees and professionals, and all
duly designated agents and representatives thereof (in their capacity as such),
from and against and in respect of all liabilities, losses, damages, claims,
costs and expenses, including, but not limited to attorneys’ fees and costs
arising out of or due to such actions or omissions, or consequences of their
actions or omissions with respect or related to the performance of their duties
or the implementation or administration of the Plan; provided, however, that no
such indemnification will be made to such persons for such actions or omissions
if a court of competent jurisdiction has determined by final order that the
challenged conduct occurred as a result of willful misconduct, gross negligence
or fraud.

 

 

 
35

--------------------------------------------------------------------------------

 

 

 

6.

Corporate Action.

 

On the Effective Date, the matters under the Plan involving or requiring
corporate action of the Debtors, including, but not limited to, actions
requiring a vote or other approval of the board of directors, shareholders or
members and execution of all documentation incident to the Plan, shall be deemed
to have been authorized by the Confirmation Order and to have occurred and be in
effect from and after the Effective Date without any further action by the
Bankruptcy Court or the officers, directors or (with respect to Debtor entities
that are limited liability companies) manager for each of the Debtors and for
all subsidiaries of the Debtors. 

 

 

7.

Continued Corporate Existence; Dissolution of the Debtors.

 

The Board of Directors shall be reconstituted on the Effective Date as provided
in Section 7.E of the Plan and shall consist solely of the Responsible Person.
From and after the Effective Date, one or more of the Debtors shall remain in
existence for the purpose of liquidating and winding up the Estates. As soon as
practicable after the liquidation and the winding up of the Estates and the
completion of distributions under the Plan, the Responsible Person shall file a
certificate of dissolution in the applicable state of incorporation for each of
the Debtors and the Debtors shall dissolve and cease to exist. Notwithstanding
the occurrence of the Effective Date and regardless of whether the Debtors are
substantively consolidated as part of the Plan, the Chapter 11 Cases of any
Debtor entities may be dismissed by order of the Bankruptcy Court and each such
entity may be excluded from the Plan. To the extent that the Debtors may be
substantively consolidated as part of the Plan, the cases related to certain
Estates may be closed prior to completion of distributions.

 

 

 
36

--------------------------------------------------------------------------------

 

 

 

8.

Preservation of All Rights of Action.

 

Except as otherwise provided in the Plan or in any contract, instrument, release
or agreement entered into in connection with the Plan, in accordance with
section 1123(b) of the Bankruptcy Code, all claims, causes or Rights of Action
that the Debtors or the Estates may have against any person or entity will be
preserved, including without limitation any and all Rights of Action the
Debtors, the Estates or other appropriate party in interest may assert under
Chapters 5 and 7 of the Bankruptcy Code, including without limitation
sections 502, 510, 522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551,
553 and 724(a) of the Bankruptcy Code. Subject to the preceding sentence, the
Responsible Person following consultation with the Post-Effective Date Committee
will determine whether to bring, settle, release, compromise or enforce such
claims, causes or Rights of Action, and will not be required to seek further
approval of the Bankruptcy Court for such actions. The Responsible Person shall
not be required to consult with any Post-Effective Date Committee member whose
Claim is the subject of any such claims, causes or Rights of Action (including
without limitation a Preference Action) by the Debtors or the Estates, and such
Post-Effective Date Committee member shall recuse himself or herself from any
discussion with the Responsible Person with respect thereto.

 

 

9.

Saturday, Sunday or Legal Holiday.

 

If any payment or act under the Plan is required to be made or performed on a
date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day,
but shall be deemed to have been completed as of the required date.

 

 

D.

CLAIMS AND DISTRIBUTIONS

 

 

1.

Hancock Senior Claims Reserve and Hancock Administrative Fund.

 

Prior to making any distribution on account of Allowed General Unsecured Claims,
the Debtors shall establish (i) the Hancock Senior Claims Reserve and (ii) the
Hancock Administrative Fund. In addition, the Responsible Person shall manage a
Disputed Claims Reserve for the treatment of Disputed Claims other than
Administrative Claims. The Debtors shall deposit from the Available Assets into
the Disputed Claims Reserve an amount equal to the Pro Rata Share of the
Distribution allocable to Disputed Claims, as if such claims were Allowed Claims
as and to the extent provided herein. The Disputed Claims Reserve shall be held
in trust by the Responsible Person for the benefit of holders of Allowed Claims
whose Distributions are unclaimed and the holders of such Disputed Claims
pending a determination of such claimants’ entitlement thereto pursuant to the
terms of the Plan. After the Effective Date, the Responsible Person shall make
distributions to the holders of Allowed Senior Claims which become Allowed after
the Effective Date from the Hancock Senior Claims Reserve. Any amounts remaining
in (i) the Hancock Senior Claims Reserve after payment of all Allowed Senior
Claims, (ii) the Disputed Claims Reserve and (iii) the Hancock Administrative
Fund after payment of all costs and expenses of liquidating and administering
the Estates shall be distributed to the holders of other Claims as soon as
practicable and in accordance with the provisions of the Plan. The amount of the
Hancock Senior Claims Reserve shall be established by the Debtors in
consultation with the Committee. The Bankruptcy Court shall have the authority
to determine the amount of the Hancock Senior Claims Reserve to the extent of
any dispute related thereto. In the case of any Claim based upon disputed
ownership of an asset (including any Disputed Consignment Claim) or any other
Claims subject to litigation, the Cash amount reserved shall not exceed the net
cash proceeds received by the Debtors from the disposition of the assets in
dispute (after accounting for the Debtors’ contractual share and cost of sales)
unless the Bankruptcy Court orders otherwise by Final Order.

 

 

 
37

--------------------------------------------------------------------------------

 

 

 

2.

Responsible Person as Disbursing Agent.

 

The Responsible Person shall make all distributions required under the Plan
except with respect to a holder of a Claim whose distribution is governed by an
agreement and is administered by a Servicer, which distributions shall be
deposited with the appropriate Servicer, who shall deliver such distributions to
the holders of Claims in accordance with the provisions of this Plan and the
terms of the governing agreement; provided, however, that if any such Servicer
is unable to make such distributions, the Responsible Person, with the
cooperation of such Servicer, shall make such distributions. The Responsible
Person shall serve without bond in connection with his or her obligations under
the Plan. The appointment of the Responsible Person as disbursing agent shall be
approved by the Bankruptcy Court in accordance with the Plan and confirmed by
the Bankruptcy Court as part of the Confirmation Order. The fees and expenses
incurred by any of the Debtors and/or the Responsible Person in connection with
his, her or its duties hereunder shall be paid from the Hancock Administrative
Fund.

 

 

3.

Time and Manner of Distributions.

 

Except as otherwise provided in the Plan or ordered by the Bankruptcy Court,
distributions with respect to Claims that, on the Effective Date, are Allowed
Claims, shall be made on or as promptly as practicable after the Effective Date,
subject to the discretion of the Responsible Person. Distributions with respect
to or as a result of Claims that become Allowed Claims after the Effective Date
shall be made as soon as practicable after such Claim becomes an Allowed Claim
subject to the other terms of the Plan, subject to the discretion of the
Responsible Person. At the option of the Responsible Person, monetary
distributions may be made in Cash, by wire transfer or by a check drawn on a
domestic bank. Notwithstanding any other provision hereof, if any portion of a
Claim is a Disputed Claim, no payment or distribution shall be made to the
holder on account of such portion of the Claim that constitutes a Disputed Claim
unless and until such Disputed Claim becomes Allowed. Nothing contained herein,
however, shall be construed to prohibit or require payment or distribution on
account of any undisputed portion of a Claim and, when only a portion of a Claim
is disputed, interim or partial distributions may be made with respect to the
portion of such Claim that is not disputed, in the discretion of the Responsible
Person following consultation with the Post-Effective Date Committee. The
Responsible Person is not obligated to make a final Distribution if, in
consultation with the Post-Effective Date Committee, he or she determines that
there are insufficient Available Assets to make a cost-efficient Distribution,
taking into account the size of the Distribution to be made and the number of
recipients of such Distribution, in which event such funds, in the Responsible
Person’s discretion following consultation with the Post-Effective Date
Committee, will be donated to a reputable charitable organization.

 

 

 
38

--------------------------------------------------------------------------------

 

 

 

4.

Delivery of Distributions.

 

Distributions to Allowed Claimholders shall be made by the Responsible Person or
the appropriate Servicers (a) at the addresses set forth on the proofs of claim
filed by such Claimholders (or at the last known addresses of such Claimholder
if no motion requesting payment or proof of claim is filed or the Debtors have
been notified in writing of a change of address), (b) at the addresses set forth
in any written notices of address changes delivered to the Responsible Person
after the date of any related proof of claim, (c) at the addresses reflected in
the Schedules if no proof of claim has been filed and the Responsible Person has
not received a written notice of a change of address or (d) in the case of a
Claimholder whose Claim is governed by an agreement or administered by a
Servicer, at the addresses contained in the official records of such Servicer.
All distributions to Holders of Senior Subordinated Note Claims shall be
governed by the Indenture. Notwithstanding any provisions in the Plan to the
contrary, the Indenture will continue in effect to the extent necessary to allow
the Indenture Trustee to (i) receive and make distributions pursuant to the Plan
on account of the Allowed Claims of Holders of the Senior Subordinated Notes,
(ii) exercise its charging lien against any such distributions and (iii) seek
compensation and reimbursement for reasonable fees and expenses incurred in
making such distributions.

 

 

5.

Undeliverable Distributions.

 

If a Claimholder’s distribution is returned as undeliverable, no further
distributions to such Claimholder shall be made unless and until the Responsible
Person or the appropriate Servicer is notified of such Claimholder’s then
current address, at which time all missed distributions shall be made to such
Claimholder without interest. Amounts in respect of undeliverable distributions
shall be returned to the Responsible Person. All funds or other undeliverable
distributions returned to the Responsible Person and not claimed within six (6)
months of return shall be with respect to Claims in Classes 6 A-F distributed to
the other creditors of Classes 6 A-F in accordance with the provisions of the
Plan applicable to distributions to that Class.

 

 

6.

Claims Administration Responsibility.

 

 

(a)

Reservation of Rights to Object to Claims.

 

Unless a Claim is specifically Allowed pursuant to or under the Plan, or
otherwise Allowed prior to or after the Effective Date, the Debtors, the
Responsible Person and the Post-Effective Date Committee reserve any and all
objections to any and all Claims and motions or requests for the payment of
Claims, whether administrative expense, secured or unsecured, including without
limitation any and all objections to the validity or amount of any and all
alleged Administrative Claims, Priority Tax Claims, Other Priority Claims, Other
Secured Claims, liens and security interests, whether under the Bankruptcy Code,
other applicable law or contract. The Debtors’ failure to object to any Claim in
the Chapter 11 Cases shall be without prejudice to the Responsible Person’s
and/or the Post-Effective Date Committee’s right to contest or otherwise defend
against such Claim in the Bankruptcy Court when and if such Claim is sought to
be enforced by the holder of the Claim.

 

 

 
39

--------------------------------------------------------------------------------

 

 

 

(b)

Objections to Claims and Post-Effective Date Major Settlements.

 

Prior to the Effective Date, the Debtors shall be responsible for pursuing any
objection to the allowance of any Claim. From and after the Effective Date, the
Responsible Person will retain responsibility for administering, disputing,
objecting to, compromising or otherwise resolving and making distributions (if
any) with respect to all Claims. Nothing in the Plan or herein limits the right
of any other party in interest to file an objection to a Claim, but the Debtors
and the Responsible Person shall have final authority to settle or otherwise
resolve any such objection as provided in the Plan, provided further that any
Post-Effective Date Major Settlement shall be subject to Article 9.F of the
Plan.

 

As a condition to the validity and effectiveness of any Post-Effective Date
Major Settlement (including without limitation allowance of Senior Claims), the
Responsible Person shall file a notice in the Chapter 11 Cases that provides
fifteen (15) days’ written notice of such proposed Post-Effective Date Major
Settlement. If no objection is filed and/or served on the Responsible Person
within fifteen (15) days following the filing date of such notice, all parties
in interest shall be deemed to have consented to such Post-Effective Date Major
Settlement. If an objection to any such Post-Effective Date Major Settlement is
timely filed, and the objection cannot be consensually resolved, the Bankruptcy
Court shall adjudicate the matter. Any party in interest shall have standing to
object to any Post-Effective Date Major Settlement.

 

 

(c)

Filing Claims Objections.

 

An objection to a Claim shall be deemed properly served on the Claimholder if
the Debtors, the Responsible Person or the Post-Effective Date Committee effect
service by any of the following methods: (i) in accordance with Federal Rule of
Civil Procedure 4, as modified and made applicable by Bankruptcy Rule 7004;
(ii) to the extent counsel for a Claimholder is unknown, by first class mail,
postage prepaid, on the signatory on the proof of claim or interest or other
representative identified on the proof of claim or interest or any attachment
thereto or (iii) by first class mail, postage prepaid, on any counsel that has
appeared on the behalf of the Claimholder in the Chapter 11 Cases.

 

 

(d)

Determination of Claims.

 

Except as otherwise agreed by the Debtors, any Claim as to which a proof of
claim or motion or request for payment was timely filed in the Chapter 11 Cases
may be determined and liquidated pursuant to (i) an order of the Bankruptcy
Court or (ii) applicable non-bankruptcy law (which determination has not been
stayed, reversed or amended and as to which determination (or any revision,
modification or amendment thereof) the time to appeal or seek review or
rehearing has expired and as to which no appeal or petition for review or
rehearing was filed or, if filed, remains pending), and shall be deemed in such
liquidated amount and satisfied in accordance with the Plan. Nothing contained
in this Article shall constitute or be deemed a waiver of any claim, right, or
Rights of Action that the Debtors or the Responsible Person may have against any
Person in connection with or arising out of any Claim or Claims, including
without limitation any rights under Section 157(b) of title 28 of the United
States Code.

 

 

 
40

--------------------------------------------------------------------------------

 

 

 

7.

Procedures for Treating and Resolving Disputed and Contingent Claims.

 

 

(a)

Claim Estimation.

 

The Debtors or the Responsible Person (following consultation with the
Post-Effective Date Committee) may request estimation or limitation of any
Disputed Claim including without limitation claims that are contingent or
unliquidated pursuant to section 502(c) of the Bankruptcy Code; provided,
however, that the Bankruptcy Court shall determine (i) whether such Disputed
Claims are subject to estimation pursuant to section 502(c) of the Bankruptcy
Code and (ii) the timing and procedures for such estimation or limitation
proceedings, if any. The Responsible Person shall not be required to consult
with any Post-Effective Date Committee member whose Claim is the subject of a
request for estimation or limitation, and such Post-Effective Date Committee
member shall recuse himself or herself from any discussion with the Responsible
Person with respect thereto.

 

 

(b)

No Distributions Pending Allowance

 

No payments or distributions will be made with respect to all or any portion of
a Disputed Claim unless and until all objections to such Disputed Claim have
been settled or withdrawn or have been determined by a Final Order, and the
Disputed Claim has become an Allowed Claim; provided, however, that in the event
that only a portion of such Claim is an Allowed Claim, the Responsible Person
may make, in his or her discretion, a distribution pursuant to the Plan on
account of the portion of such Claim that becomes an Allowed Claim.

 

 

8.

Allowance of Claims Subject to Section 502(d) of the Bankruptcy Code.

 

Allowance of Claims will be in all respects subject to the provisions of
section 502(d) of the Bankruptcy Code.

 

 

9.

No Interest On Claims.

 

Unless otherwise specifically provided for in the Plan, Confirmation Order or a
postpetition agreement in writing between the Debtors and a Claimholder,
postpetition interest shall not accrue or be paid on Claims, and no Claimholder
shall be entitled to interest accruing on or after the Petition Date on any
Claim. In addition, and without limiting the foregoing, interest shall not
accrue on or be paid on any Disputed Claim in respect of the period from the
Effective Date to the date a final distribution is made when and if such
Disputed Claim or becomes an Allowed Claim.

 

 

E.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

Except as otherwise provided in the Plan, each executory contract and unexpired
lease as to which any of the Debtors is a party, including without limitation
(y) any guaranties by any of the Debtors with respect to real estate leases and
businesses of the Debtors, and (z) any obligations under leases assigned or
subleased by the Debtors prior to the Petition Date (or agreements providing for
the guarantee of the payment of rent or performance thereunder), shall be deemed
automatically rejected in accordance with the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code on the Effective Date, unless such
executory contract or unexpired lease (i) shall have been previously assumed or
rejected by the Debtors by order of the Bankruptcy Court, (ii) is the subject of
a motion to assume or reject pending on or before the Effective Date or (iii) is
otherwise assumed pursuant to the terms of the Plan including, without
limitation that certain Schedule of Assumed Contracts set forth as Exhibit B to
the Plan.

 

 

 
41

--------------------------------------------------------------------------------

 

 

Entry of the Confirmation Order by the Bankruptcy Court shall constitute
approval of the rejections contemplated by the Plan pursuant to sections 365 and
1123 of the Bankruptcy Code as of the Effective Date. Notwithstanding anything
contained herein or in the Plan to the contrary, the Plan shall constitute a
motion to assume the executory contracts set forth in Exhibit B to the Plan.
Subject to the occurrence of the Effective Date, the entry of the Confirmation
Order shall constitute approval of such assumption pursuant to section 365(a) of
the Bankruptcy Code and a finding by the Bankruptcy Court that each such
assumption is in the best interest of the Debtors, the Estates and all parties
in interest in the Chapter 11 Cases. Unless otherwise determined by the
Bankruptcy Court pursuant to a Final Order or agreed to by the parties thereto
prior to the Effective Date, no payments are required to cure any defaults of
the Debtors existing as of the Confirmation Date with respect to each such
executory contract set forth in Exhibit B to the Plan. To the extent that the
Bankruptcy Court determines otherwise with respect to any executory contract,
the Debtors reserve the right to seek rejection of such executory contract or
seek other available relief. The Estates reserve the right to assert that any
property interest is an Asset of the Estates and is not subject to assumption or
rejection as an executory contract.

 

Claims arising from the rejection of any executory contract or unexpired lease
(including claims under section 365(d)(3) of the Bankruptcy Code) will be barred
and will not be enforceable against the Debtors or the Estates or such entities’
properties unless a proof of claim asserting such Claim is filed with the
Bankruptcy Court and served on the Debtors within thirty (30) days after the
Effective Date or such earlier date previously set by order of the Bankruptcy
Court. Unless otherwise ordered by the Bankruptcy Court, all such Claims arising
from the rejection of executory contracts shall be treated as General Unsecured
Claims under the Plan.

 

To the extent that any or all of the insurance policies set forth on Exhibit A
to the Plan are considered to be Executory Contracts, then notwithstanding
anything contained in the Plan to the contrary, the Plan shall constitute a
motion to assume the insurance policies set forth on Exhibit A thereto. Subject
to the occurrence of the Effective Date, the entry of the Confirmation Order
shall constitute approval of such assumption pursuant to section 365(a) of the
Bankruptcy Code and a finding by the Bankruptcy Court that each such assumption
is in the best interest of the Debtors, the Estates and all parties in interest
in the Chapter 11 Cases. Unless otherwise determined by the Bankruptcy Court
pursuant to a Final Order or agreed to by the parties thereto prior to the
Effective Date, no payments are required to cure any defaults of the Debtors
existing as of the Confirmation Date with respect to each such insurance policy
set forth on Exhibit A to the Plan. To the extent that the Bankruptcy Court
determines otherwise with respect to any insurance policy, the Debtors reserve
the right to seek rejection of such insurance policy or other available relief.
The Plan shall not affect contracts that have been assumed and assigned by order
of the Bankruptcy Court prior to the Confirmation Date.

 

 

 
42

--------------------------------------------------------------------------------

 

 

 

F.

CANCELLATION OF EXISTING STOCK, NOTES AND INSTRUMENTS

 

On the Effective Date, (a) the Existing Stock, Interests and any other note,
bond, indenture, or other instrument or document evidencing or creating any
indebtedness or obligation of or ownership interest in the Debtors will be
cancelled and (b) the obligations of, Claims against, and/or Interests in the
Debtors under, relating, or pertaining to any agreements, indentures,
certificates of designation, bylaws, or certificate or articles of incorporation
or similar documents governing the Existing Stock, Interests and any other note,
bond, indenture, or other instrument or document evidencing or creating any
indebtedness or obligation of the Debtors will be released and discharged, and
the holders thereof shall have no rights against the Debtors, the Responsible
Person or the Estates, and such instruments shall evidence no such rights,
except the right to receive the distributions provided for in the Plan.

 

The Debtors’ certificates of incorporation will include a provision prohibiting
the issuance of any non-voting equity securities, and will otherwise comply with
sections 1123(a)(6) and (7) of the Bankruptcy Code. The charter will further
provide for the issuance of one share of stock. This share will be issued to the
Responsible Person, who will hold such share in trust for the benefit of the
holders of Allowed Claims. The Responsible Person shall have the ability to vote
the Debtors’ post-Effective Date Interests through his or her possession and
voting control of the post-Effective Date stock; provided that the Indenture
will continue in effect to the extent necessary to allow the Indenture Trustee
to (i) receive and make distributions pursuant to the Plan on account of the
Allowed Claims of Holders of the Notes, (ii) exercise its charging lien against
any such distributions and (iii) seek compensation and reimbursement for
reasonable fees and expenses incurred in making such distributions.

 

As a condition precedent to receiving any distribution on account of its Allowed
Claims, each Holder of a Noteholder Prepetition Claim shall be deemed to have
surrendered the certificates or other documentation underlying each such Claim,
and all such surrendered certificates and other documentation shall be deemed
canceled, except to the extent otherwise provided in the Plan.

 

 

G.

CONDITIONS TO EFFECTIVENESS

 

The Plan will not become effective unless and until each of the following
conditions has been satisfied in full in accordance with the provisions
specified below:

 

(a)     The Bankruptcy Court shall have approved by Final Order a disclosure
statement with respect to the Plan in form and substance acceptable to the
Debtors following consultation with the Creditors’ Committee.

 

(b)     The Confirmation Order shall be in form and substance acceptable to the
Debtors following consultation with the Creditors’ Committee.

 

 

 
43

--------------------------------------------------------------------------------

 

 

(c)     The Confirmation Order shall have been entered by the Bankruptcy Court
and shall not be subject to any stay of effectiveness, the Confirmation Date
shall have occurred and no request for revocation of the Confirmation Order
under section 1144 of the Bankruptcy Code shall have been made, or, if made,
shall remain pending.

 

(d)     The Hancock Senior Claims Reserve and the Hancock Administrative Fund
shall have been established in accordance with the terms of the Plan.

 

(e)     The appointment of the Responsible Person shall have been confirmed by
order of the Bankruptcy Court.

 

(f)     The Effective Date shall occur by no later than September 30, 2017.

 

If after the Confirmation Order is entered, each of the conditions to
effectiveness has not been satisfied or duly waived on or by forty-five (45)
after the Confirmation Date, then upon motion by the Debtors or the Creditors’
Committee, the Confirmation Order may be vacated by the Bankruptcy Court;
provided, however, that notwithstanding the filing of such a motion, the
Confirmation Order shall not be vacated if each of the conditions to
effectiveness is either satisfied or duly waived before the Bankruptcy Court
enters an order granting the relief requested in such motion. As used in the
preceding sentence, a condition to effectiveness may only be waived by a writing
executed by the Debtors.

 

 

H.

POST-CONFIRMATION ISSUES

 

 

1.

Conversion or Dismissal.

 

 

(a)

General.

 

The Plan provides that if the Confirmation Order is vacated, the Plan will be
null and void in all respects and nothing contained therein will (i) constitute
a waiver or release of any Claims against or Interests in the Debtors,
(ii) prejudice in any manner the rights of the holder of any Claim against or
Interest in the Debtors or (iii) prejudice in any manner the rights of the
Debtors in the Chapter 11 Cases.

 

 

2.

Payment of Statutory Fees.

 

All fees payable through the Effective Date pursuant to section 1930 of Title 28
of the United States Code shall be paid by the Debtors on or before the
Effective Date. All fees payable after the Effective Date pursuant to
section 1930 of Title 28 of the United States Code shall be paid by the
Responsible Person from the Assets of the Estates.

 

 

 
44

--------------------------------------------------------------------------------

 

 

 

3.

Injunction and Stays.

 

The Plan provides that, except as otherwise expressly provided in the Plan or in
the Confirmation Order, and except in connection with the enforcement of the
terms of the Plan or any documents provided for or contemplated in the Plan, all
entities who have held, hold, or may hold Claims against or Interests in the
Debtors or the Estates that arose prior to the Effective Date are permanently
enjoined from: (a) commencing or continuing in any manner, directly or
indirectly, any action or other proceeding of any kind against the Debtors, the
Responsible Person, or the Estates, or any property of the Debtors, the
Responsible Person, or the Estates, with respect to any such Claim or Interest;
(b) the enforcement, attachment, collection, or recovery by any manner or means,
directly or indirectly, of any judgment, award, decree, or order against the
Debtors, the Responsible Person, or the Estates, or any property of the Debtors,
the Responsible Person, or the Estates, with respect to any such Claim or
Interest; (c) creating, perfecting or enforcing, directly or indirectly, any
Lien or encumbrance or any kind against the Debtors, the Responsible Person, or
the Estates, or any property of the Debtors, the Responsible Person, or the
Estates, with respect to any such Claim or Interest; (d) asserting, directly or
indirectly, any setoff, or recoupment of any kind against any obligation due the
Debtors, the Responsible Person, or the Estates, or any property of the Debtors,
the Responsible Person, or the Estates, with respect to any such Claim or
Interest, unless approved by the Bankruptcy Court (including without limitation
obtaining such Bankruptcy Court approval at the time of adjudication of the
related action); and (e) any act, in any manner, in any place whatsoever, that
does not conform to or comply with the provisions of the Plan with respect to
such Claim or Interest. Without limiting the foregoing, the automatic stay
provided under Bankruptcy Code Section 362(a) shall remain in effect, subject to
Article 10.D of the Plan. Nothing contained in this provision shall prohibit the
holder of a timely-filed proof of Claim or Interest from litigating its right to
seek to have such Claim or Interest declared an Allowed Claim or Interest and
paid in accordance with the distribution provisions of the Plan, or enjoin or
prohibit the interpretation or enforcement by the holder of such Claim or
Interest of any of the obligations of the Debtors or the Responsible Person
under the Plan. The Confirmation Order shall also constitute an injunction
enjoining any Person from enforcing or attempting to enforce any Right of Action
against any present or former shareholder, director, officer, employee,
attorney, or agent of the Debtors based on, arising from, or related to any
failure to pay, or make provision for payment of, any amount payable with
respect to any Priority Tax Claim on which the payments due under Article 3.E.
of the Plan have been made or are not yet due under Article 3.E. of the Plan.

   

 

4.

Terms of Injunctions or Stays.

 

The Plan provides that, unless otherwise provided in the Plan or in the
Confirmation Order, all injunctions or stays provided for in the Chapter 11 Case
under section 105 or 362 of the Bankruptcy Code, the Plan, or otherwise, and
extant on the Confirmation Date, shall remain in full force and effect until the
later of (i) closing of the Chapter 11 Cases or (ii) the dissolution of all of
the Debtors. Rights of setoff and recoupment of any Person are preserved for the
purpose of asserting such rights as a defense to any Claim or Right of Action of
the Debtors or their Estates, as applicable, and regardless of whether such
Person is the Holder of an Allowed Claim.

 

 

 
45

--------------------------------------------------------------------------------

 

 

 

5.

Exculpation and Limitation of Liability.

 

The Plan provides that none of the Debtors, the Creditors’ Committee in its
capacity as such, the Post-Effective Date Committee in its capacity as such, and
any such parties’ respective present or former members, officers, directors,
employees, advisors, attorneys, representatives, financial advisors, investment
bankers, or agents, who served on or after the Petition Date, and any of such
parties’ successors and assigns, shall have or incur any claim, obligation,
Rights of Action, or liability to one another or to any Claimholder or
Interestholder, or any other party in interest, or any of their respective
agents, employees, representatives, financial advisors, attorneys, or
affiliates, or any of their successors or assigns, for any act or omission in
connection with, relating to, or arising out of the Debtors’ Chapter 11 Cases,
negotiation and filing of the Plan, filing the Chapter 11 Cases, the pursuit of
confirmation of the Plan, the consummation of the Plan, or the administration of
the Plan or the property to be distributed under the Plan, except for their
willful misconduct or gross negligence and except with respect to obligations
arising under confidentiality agreements, joint interest agreements, and
protective orders entered during the Chapter 11 Cases, and in all respects shall
be entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities under the Plan. The Debtors believe that the
foregoing is consistent with the standard of liability that applies in these
cases. However, the Debtors also reserve the right to modify the foregoing
exculpation provisions based on further review and/or determination of the
Bankruptcy Court.

 

 

6.

Pension Plan Fiduciary Liability.

 

Notwithstanding anything herein to the contrary, neither this Plan nor the
Confirmation Order shall release any non-Debtor from fiduciary liability
pursuant to applicable law with respect to the Pension Plan.

 

 

I.

SETOFFS AND RECOUPMENTS

 

The Responsible Person (following consultation with the Post-Effective Date
Committee) may, but shall not be required to, set off against or recoup from the
payments to be made pursuant to the Plan with respect to any Claim, and the
payments or other distributions to be made pursuant to the Plan in respect of
such Claim, claims of any nature whatsoever that the Debtors may have against
such Claimholder; provided, however, that neither the failure to do so nor the
allowance of any Claim hereunder shall constitute a waiver or release by the
Debtors or the Responsible Person of any such claim that the Debtors or the
Responsible Person may have against such Claimholder. The Responsible Person
shall not be required to consult with any Post-Effective Date Committee member
whose Claim is the subject of a setoff or recoupment, and such Post-Effective
Date Committee member shall recuse himself or herself from any discussion with
the Responsible Person with respect thereto.

 

 

J.

WITHHOLDING TAXES

 

The Responsible Person shall be entitled to deduct any federal, state or local
withholding taxes from any payments under the Plan. As a condition to making any
distribution under the Plan, the Responsible Person may require that the holder
of an Allowed Claim provide such holder’s taxpayer identification number and
such other information and certification as the Responsible Person may deem
necessary to comply with applicable tax reporting and withholding laws.

 

 

 
46

--------------------------------------------------------------------------------

 

 

 

K.

RETENTION OF JURISDICTION

 

The Plan shall not in any way limit the Bankruptcy Court’s jurisdiction as
provided under the Bankruptcy Code. Pursuant to sections 105(a) and 1142 of the
Bankruptcy Code, the Bankruptcy Court will retain and have exclusive
jurisdiction to the extent granted by applicable law, including any provisions
permitting mandatory or discretionary withdrawal of such jurisdiction, over the
Chapter 11 Cases pursuant to the Bankruptcy Code and Article 12.A. of the Plan,
including but not limited to jurisdiction over liquidation and recovery of the
Debtors’ assets, objections to Claims, motions pertaining to the assumption or
rejection of executory contracts and unexpired leases, adversary proceedings and
contested matters, proceedings under sections 346, 505 and 1146 of the
Bankruptcy Code, implementation of the Plan, including objections by parties in
interest, all modifications and amendments to the Plan and applications for fees
and expenses of professionals and all assigned Rights of Action.

 

V.

FINANCIAL INFORMATION

 

 

A.

STATUS OF ASSET DISPOSITION PROCESS; CURRENT CASH POSITION

 

The Debtors filed for bankruptcy under chapter 11 of the Bankruptcy Code on
February 2, 2016. The unaudited financial statements of the Debtors for the
fiscal year ended on February 1, 2016 are attached hereto as Exhibit B.16 As
described above, the Debtors continued to operate their business from the
Petition Date through closing of the liquidation of substantially all of its
merchandise through store closing sales conducted by Great American Group WF,
LLC through July 31, 2016. The Debtors’ unaudited financial statements for the
period commencing February 2, 2016 and ending December 31, 2016 are attached
hereto as Exhibit C.17

 

The Debtors’ total cash on hand as of February 25, 2017 was approximately
$3.4 million. The Debtors also have certain accounts receivable and anticipate
receiving certain additional proceeds. Moreover, as set forth herein, the
Debtors believe that they are entitled to significant amounts currently held by
third parties and are seeking to have these funds turned over to the Estates.
Such funds will be used to satisfy Administrative Claims, Priority Claims and
Secured Claims prior to any distribution on account of allowed General Unsecured
Claims.

 

 

B.

PROJECTED AVAILABLE ASSETS

 

The Debtors preliminarily estimate that the Available Assets may be in the range
of approximately $7.6 million to $9.8 million. These estimates are subject to
revision in material ways and should not be considered a representation that
actual outcomes will necessarily fall within this range. The foregoing estimates
do not include any recovery on litigation claims, including Preference Actions,
which will be reserved under the Plan as set forth therein. The Available Assets
will ultimately be determined based on a number of factors that cannot be known
at this time.

 

 

--------------------------------------------------------------------------------

16 On February 11, 2016, the Board of Directors of the Company approved a change
of the Company’s fiscal year end for the 2015 fiscal year from the last Saturday
in January to February 1. As a result, the Company’s most recent fiscal year
ended on February 1, 2016 instead of January 30, 2016.

17 During the pendency of the Chapter 11 Cases, the Company has adopted a
modified reporting program with respect to its reporting obligations under
federal securities laws. In lieu of filing annual reports on Form 10-K and
quarterly reports on Form 10-Q, the Company files with the Securities and
Exchange Commission monthly reports on Form 8-K attaching the monthly operating
report that the Company files with the Bankruptcy Court.

 

 

 
47

--------------------------------------------------------------------------------

 

 

 

C.

DESCRIPTION OF ASSETS AND LITIGATION

 

The following is a description of the Debtors’ material assets to be liquidated
and the litigation to be distributed to creditors, as well as the risks
associated with realizing on those assets. The following description is for
disclosure purposes only and is not a prediction or opinion of any kind
regarding such litigation.

 

 

1.

Asset Sale Proceeds.

 

As set forth above, the Debtors received significant proceeds from the sale of
their assets, and will distribute such proceeds to creditors pursuant to the
terms of the Plan. While the Debtors have sold substantially all their assets,
they are continuing to market their limited remaining assets and are presently
uncertain of the amount that they will realize from the sale thereof.

 

 

2.

Estate Litigation.

 

Except as otherwise provided in the Plan or in any contract, instrument, release
or agreement entered into in connection with the Plan, in accordance with
section 1123(b) of the Bankruptcy Code, all claims, causes or Rights of Action
that the Debtors or the Estates may have against any person or entity will be
preserved, including without limitation any and all Rights of Action the
Debtors, the Estates or other appropriate party in interest may assert under
Chapters 5 and 7 of the Bankruptcy Code, including without limitation
sections 502, 510, 522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551,
553 and 724(a) of the Bankruptcy Code. Subject to the preceding sentence, the
Responsible Person, following consultation with the Post-Effective Date
Committee, will determine whether to bring, settle, release, compromise or
enforce such claims, causes or Rights of Action, and will not be required to
seek further approval of the Bankruptcy Court for such actions. The Responsible
Person shall not be required to consult with any Post-Effective Date Committee
member whose Claim is the subject of any such claims, causes or Rights of
Action, and such Post-Effective Date Committee member shall recuse himself or
herself from any discussion with the Responsible Person with respect thereto.

 

The Debtors have identified payments made during the 90 days prior to the
Petition Date. The Debtors have not fully analyzed these claims or applicable
defenses, if any. It cannot be determined at this time how much, if any, of the
potentially preferential payments will ultimately be recovered for the benefit
of the Estates.

 

The Debtors have also identified credit balances and other amounts owing to the
Debtors by certain contract counterparties, utility providers, trade vendors and
other parties. The Debtors have not analyzed whether such claims are subject to
defenses, and it cannot be determined at this time how much, if any, will be
recovered for the benefit of the Estates if such claims are pursued.

 

 

 
48

--------------------------------------------------------------------------------

 

 

VI.

CERTAIN FACTORS TO BE CONSIDERED REGARDING THE PLAN

 

Holders of Claims against the Debtors should read and consider carefully the
factors set forth below, as well as the other information set forth in this
Disclosure Statement (and the documents delivered together herewith and/or
incorporated by reference), prior to voting to accept or reject the Plan. These
risk factors should not, however, be regarded as constituting the only risks
involved in connection with the Plan and its implementation.

 

THE DEBTORS MAKE NO REPRESENTATION CONCERNING THE ACCURACY OF THE PROJECTED
FINANCIAL INFORMATION OR THE ABILITY TO ACHIEVE THE PROJECTED RESULTS. MANY OF
THE ASSUMPTIONS ON WHICH THEIR PROJECTIONS ARE BASED ARE SUBJECT TO SIGNIFICANT
ECONOMIC UNCERTAINTIES. IT IS LIKELY THAT SOME ASSUMPTIONS WILL NOT MATERIALIZE
BECAUSE OF UNANTICIPATED EVENTS AND CIRCUMSTANCES. ACCORDINGLY, THE ACTUAL
RESULTS ACHIEVED ARE LIKELY TO VARY FROM THE PROJECTED RESULTS. THE VARIATIONS
MAY BE MATERIAL AND ADVERSE OR POSITIVE.

 

THE DEBTORS DO NOT ANTICIPATE AT THIS TIME THAT THEY WILL UPDATE THESE
PROJECTIONS AT THE HEARING ON CONFIRMATION OF THE PLAN OR OTHERWISE MAKE SUCH
PROJECTIONS PUBLIC.

 

Moreover, a portion of the property to be distributed to creditors pursuant to
the Plan includes litigation claims. In addition to the risks described above,
in general, the outcome of such litigation is impossible to predict. It is
possible that the Estates may recover nothing at all on account of such
litigation. The risks in such litigation include, but are not limited to, those
associated with defenses and counter-claims of opposing parties to the
litigation, the delay and expense associated with discovery and trial of
factually intensive and complex disputes, the additional delay and expense
inherent in appellate review, difficulties in pursuing claims pertaining to the
Debtors because the Debtors are no longer operating their business, the
diminishing availability of the Debtors’ former employees to serve as witnesses
because they have moved from the geographic area or have otherwise become
unavailable, the impossibility of predicting judicial outcomes and difficulty in
collecting favorable judgments.

 

 

A.

BANKRUPTCY CONSIDERATIONS

 

An objection to confirmation of the Plan could prevent confirmation or delay
confirmation for a significant period of time. In such case, the Effective Date
may not occur and payments to creditors may not commence for several months. In
addition, if the Plan is not confirmed, the case may be converted to a case
under chapter 7, in which event the Debtors believe that creditor recoveries
will be substantially diminished.

 

The Debtors believe that the Effective Date should occur within sixty (60) days
following the entry of the Confirmation Order, although there can be no
assurance that each of the conditions to the Effective Date will be satisfied by
then.

 

 

 
49

--------------------------------------------------------------------------------

 

 

 

B.

OVERALL RISKS TO RECOVERY BY HOLDERS OF CLAIMS

 

In addition to the risks described above, the ultimate recovery under the Plan
to holders of Claims depends upon the ability of the Responsible Person to
realize the maximum value of the assets of the Estates and the ability to
realize a favorable litigation outcome or settlement of litigation. It is
extremely difficult to value litigation and, as discussed above, litigation
outcomes cannot be predicted. Also, as discussed above, the assets of the
Debtors remaining to be recovered are subject to certain contingencies and other
restrictions.

 

 

C.

RISKS REGARDING THE AMOUNT OF SENIOR CLAIMS; OPERATING EXPENSES

 

The Debtors’ projections assume that there are no unpaid Wells Fargo Prepetition
Claims, GACP Prepetition Claims or Noteholder Prepetition Claims on the
Effective Date. Moreover, the bar date for filing requests for payment of
certain Administrative Claims (principally professional fees and expenses and
certain other claims) will not occur until after entry of the Confirmation
Order. The Debtors anticipate that additional Administrative Claims will be
filed. As noted elsewhere in this Disclosure Statement, there are numerous
contingencies and variable factors that will affect the value of the Available
Assets and, therefore, the recovery for creditors.

 

In addition, the projections assume that the Effective Date will occur on or
before July 31, 2017. If the Effective Date is delayed as a result of litigation
concerning confirmation of the Plan or otherwise, the Debtors will likely incur
additional operational expenses and professional fees.

 

VII.

CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

 

The following discussion summarizes certain federal income tax consequences of
the Plan to the Debtors, and to U.S. holders (as defined below) of General
Unsecured Claims and Interests and Securities Subordinated Claims. This summary
does not address the federal income tax consequences to holders whose claims are
paid in full in cash or which are otherwise unimpaired under the Plan (i.e.,
Allowed Administrative Claims, Wells Fargo Prepetition Claims, GACP Prepetition
Claims, Noteholder Prepetition Claims, Other Priority Claims and Priority Tax
Claims).

 

This summary is based on the Internal Revenue Code of 1986, as amended (the
“IRC”), the Treasury Regulations promulgated and proposed thereunder (the
“Regulations”), judicial decisions, and published administrative rulings and
pronouncements of the Internal Revenue Service (the “IRS”) currently in effect.
These authorities are all subject to change, possibly with retroactive effect,
and any such change could alter or modify the federal income tax consequences
described below.

 

For purposes of this discussion, the term “U.S. holder” means a beneficial owner
of a Claim or Interest that is, for U.S. federal income tax purposes:

 

 

●

an individual who is a citizen or resident of the United States;

 

 

 
50

--------------------------------------------------------------------------------

 

 

 

●

a corporation created under the laws of the United States, any state thereof or
the District of Columbia;

 

 

●

an estate, the income of which is subject to U.S. federal income tax regardless
of its source; or

 

 

●

a trust (i) with respect to which a court within the United States is able to
exercise primary supervision over its administration and one or more U.S.
persons have the authority to control all of the substantial decisions of the
trust, or (ii) that has a valid election in place to be treated as a domestic
trust.

 

The term “non-U.S. holder” means a beneficial owner of a Claim or Interest that
is, for U.S. federal income tax purposes, an individual, corporation, estate or
trust and is not a U.S. holder.

 

This summary does not address foreign, state or local tax consequences, or any
estate or gift tax consequences of the Plan, nor does it purport to address the
federal income tax consequences of the Plan to non-U.S. holders or other special
classes of taxpayers (such as S corporations, banks, mutual funds, insurance
companies, financial institutions, small business investment companies,
regulated investment companies, investors in pass-through entities,
broker-dealers and tax-exempt organizations). Accordingly, this summary should
not be relied upon for purposes of determining the specific tax consequences of
the Plan with respect to a particular holder of a Claim or Interest.

 

Due to the possibility of changes in law, differences in the nature of various
Claims, differences in individual Claim or Interest holders’ methods of
accounting, and the potential for disputes as to legal and factual matters, the
federal income tax consequences described herein are subject to significant
uncertainties. No ruling has been applied for or obtained from the IRS, and no
opinion of counsel has been requested or obtained by the Debtors with respect to
any of the tax aspects of the Plan.

 

THE TAX CONSEQUENCES TO HOLDERS OF CLAIMS OR INTERESTS MAY VARY BASED UPON THE
INDIVIDUAL CIRCUMSTANCES OF EACH SUCH HOLDER. THIS DISCUSSION DOES NOT
CONSTITUTE TAX ADVICE OR A TAX OPINION CONCERNING THE MATTERS DESCRIBED. THERE
CAN BE NO ASSURANCE THAT THE INTERNAL REVENUE SERVICE WILL NOT CHALLENGE ANY OR
ALL OF THE TAX CONSEQUENCES DESCRIBED HEREIN, OR THAT SUCH A CHALLENGE, IF
ASSERTED, WOULD NOT BE SUSTAINED. ACCORDINGLY, EACH HOLDER OF A CLAIM OR
INTEREST IS STRONGLY URGED TO CONSULT WITH HIS, HER OR ITS OWN TAX ADVISOR
REGARDING THE FEDERAL, STATE, LOCAL, FOREIGN OR OTHER TAX CONSEQUENCES OF THE
PLAN.

 

 

A.

FEDERAL INCOME TAX CONSEQUENCES TO THE DEBTORS

 

 

1.

Overview of Current Year Tax Position and NOLs.

 

In general, although the Debtors are still analyzing their results from
operations, they expect to have substantial current year losses and net
operating loss carryforwards (“NOLs”). As a result of these NOLs and the
exclusion from taxation of any cancellation of indebtedness (“COD”) income in
connection with a bankruptcy case, the Debtors do not expect to incur any
substantial tax liability as a result of implementation of the Plan.

 

 

 
51

--------------------------------------------------------------------------------

 

 

Moreover, the NOLs will reduce or offset income from the sale of the Debtors’
assets. The Debtors are unable to predict whether NOLs will be remaining
following application against COD income (as described below) and amounts
realized from the sale of substantially all of their assets, and whether any
such NOLs may be monetized.

 

 

2.

Cancellation of Indebtedness.

 

The IRC provides that a debtor in a chapter 11 bankruptcy case must reduce
certain of its tax attributes by the amount of any COD income that is realized
as a result of the bankruptcy plan, instead of recognizing the income. COD
income is the excess of the amount of a taxpayer’s indebtedness that is
discharged over the amount or value of the consideration exchanged therefor.

 

Tax attributes that are subject to reduction include net operating losses,
capital losses, loss carryovers, certain tax credits and, subject to certain
limitations, the tax basis of property. The reduction of tax attributes occurs
after the determination of the Debtors’ tax for the taxable year in which the
COD income is realized. It is expected that the Debtors’ NOLs will absorb all or
substantially all of the COD income realized as a result of the implementation
of the Plan.

 

 

3.

Alternative Minimum Tax.

 

The Debtors believe that current year losses will be sufficient to eliminate all
or substantially all alternative minimum taxable income of the Debtors. As a
result, the Debtors do not anticipate having any alternative minimum tax
liability for fiscal 2016 or 2017 as a result of the transactions that occur
upon confirmation of the Plan.

 

 

B.

FEDERAL INCOME TAX CONSEQUENCES TO HOLDERS OF
ALLOWED GENERAL UNSECURED CLAIMS

 

In accordance with the Plan, each holder of an Allowed General Unsecured Claim
shall be entitled to receive his, her or its Pro Rata Share of the proceeds of
Available Assets. Each holder of an Allowed General Unsecured Claim will
recognize gain or loss upon receipt of such Pro Rata Share equal to the
difference between the “amount realized” by such holder and such holder’s
adjusted tax basis in his, her or its Claim. The amount realized is equal to the
value of such holder’s Pro Rata Share of the proceeds of Available Assets.

 

In accordance with the Plan, holders of an Allowed Other Secured Claim shall be
entitled to receive, in the Debtors’ discretion, (i) Cash in an amount equal to
the amount of such Allowed Other Secured Claim; (ii) the collateral securing
such Allowed Other Secured Claims or proceeds thereof; (iii) the sale of the
Collateral securing such Allowed Other Secured Claims, with the liens to attach
to the proceeds of such sale; (iv) realization of the indubitable equivalent on
account of such Claims; (v) deferred cash payments totaling at least the allowed
amount of such Claim, of a value, as of the Effective Date, of at least the
value of such holder’s interest in the Estates’ interest in such property or
(vi) such other treatment as to which the Debtors or the Responsible Person and
such Claimholder shall have agreed upon in writing (including without limitation
any settlement agreement previously approved by the Bankruptcy Court) (an “Other
Secured Claim Payment”). Each holder of an Allowed Other Secured Claim will
recognize gain or loss upon receipt of such Other Secured Claim Payment equal to
the difference between the “amount realized” by such holder and such holder’s
adjusted tax basis in his, her or its Claim. The amount realized is equal to the
amount of cash and the fair market value of property received in respect of such
holder’s Other Secured Claim Payment.

 

 

 
52

--------------------------------------------------------------------------------

 

 

Any gain or loss realized by a holder of an Allowed General Unsecured Claim or
an Allowed Other Secured Claim should constitute ordinary income or loss to such
holder unless such Claim is a capital asset. If a Claim is a capital asset, and
it has been held for more than one year, such holder will realize long term
capital gain or loss.

 

The tax consequences to holders of Allowed General Unsecured Claims or Allowed
Other Secured Claims will differ and will depend on factors specific to each
such holder, including but not limited to: (i) whether the holder’s Claim (or a
portion thereof) constitutes a Claim for principal or interest, (ii) the origin
of the holder’s Claim, (iii) the type of consideration received by the holder in
exchange for the Claim, (iv) whether the holder is a United States person or a
foreign person for tax purposes, (v) whether the holder reports income on the
accrual or cash basis method, and (vi) whether the holder has taken a bad debt
deduction or otherwise recognized a loss with respect to the Claim. Moreover,
there may be tax consequences to such holders, which may differ and will depend
on factors specific to each such holder, should the Responsible Person form a
liquidating trust to which any or all assets of the estates that have not been
previously liquidated shall be transferred, as permitted by the Plan
(Article 7.B).

 

THERE ARE MANY FACTORS THAT WILL DETERMINE THE TAX CONSEQUENCE TO EACH HOLDER OF
AN ALLOWED GENERAL UNSECURED CLAIM OR AN ALLOWED OTHER SECURED CLAIM.
FURTHERMORE, THE TAX CONSEQUENCES OF THE PLAN ARE COMPLEX AND, IN SOME CASES,
UNCERTAIN. THEREFORE IT IS IMPORTANT THAT EACH HOLDER OBTAIN HIS, HER OR ITS OWN
PROFESSIONAL TAX ADVICE REGARDING THE TAX CONSEQUENCES TO SUCH HOLDER AS A
RESULT OF THE PLAN.

 

 

C.

FEDERAL INCOME TAX TREATMENT OF INTERESTS AND SECURITIES SUBORDINATED CLAIMS

 

In accordance with the Plan, holders of Interests and Securities Subordinated
Claims will not receive anything on account of such Interest or Claim. A holder
of such an Interest or Securities Subordinated Claim will recognize loss in an
amount equal to such holder’s adjusted tax basis in the Interest or Securities
Subordinated Claim. The character of any recognized loss will depend upon
several factors including, but not limited to, the status of the holder, the
nature of the Interest or Securities Subordinated Claim in the holder’s hands,
the purpose and circumstances of its acquisition, the holder’s holding period,
and the extent to which the holder had previously claimed a deduction for the
worthlessness of all or a portion of the Interest or Securities Subordinated
Claim.

 

 

 
53

--------------------------------------------------------------------------------

 

 

THERE ARE MANY FACTORS THAT WILL DETERMINE THE TAX CONSEQUENCE TO EACH HOLDER OF
AN INTEREST OR SECURITIES SUBORDINATED CLAIM. FURTHERMORE, THE TAX CONSEQUENCES
OF THE PLAN ARE COMPLEX AND, IN SOME CASES, UNCERTAIN. THEREFORE IT IS IMPORTANT
THAT EACH HOLDER OF AN INTEREST OR SECURITIES SUBORDINATED CLAIM OBTAIN HIS, HER
OR ITS OWN PROFESSIONAL TAX ADVICE REGARDING THE TAX CONSEQUENCES TO SUCH HOLDER
OF AN INTEREST OR SECURITIES SUBORDINATED CLAIM AS A RESULT OF THE PLAN.

 

 

D.

WITHHOLDING AND REPORTING

 

Payments of interest, dividends, and certain other payments are generally
subject to backup withholding at the rate of 28% unless the payee of such
payment furnishes such payee’s correct taxpayer identification number (social
security number or employer identification number) to the payor. The Responsible
Person may be required to withhold the applicable percentage of any payments
made to a holder who does not provide his, her or its taxpayer identification
number. Backup withholding is not an additional tax, but an advance payment that
may be refunded to the extent it results in an overpayment of tax.

 

THE FOREGOING IS INTENDED TO BE ONLY A SUMMARY OF CERTAIN UNITED STATES FEDERAL
INCOME TAX CONSEQUENCES OF THE PLAN, AND IS NOT A SUBSTITUTE FOR CAREFUL TAX
PLANNING WITH A TAX PROFESSIONAL. THE FEDERAL, STATE AND LOCAL INCOME AND OTHER
TAX CONSEQUENCES OF THE PLAN ARE COMPLEX AND, IN SOME CASES, UNCERTAIN. SUCH
CONSEQUENCES MAY ALSO VARY BASED ON THE INDIVIDUAL CIRCUMSTANCES OF EACH HOLDER
OF A CLAIM OR INTEREST. ACCORDINGLY, EACH HOLDER OF A CLAIM OR INTEREST IS
STRONGLY URGED TO CONSULT WITH HIS, HER OR ITS OWN TAX ADVISOR REGARDING THE
FEDERAL, STATE AND LOCAL INCOME AND OTHER TAX CONSEQUENCES UNDER THE PLAN.

 

VIII.

ALTERNATIVES TO CONFIRMATION OF THE PLAN

 

The Debtors believe that the Plan provides a recovery to creditors that is
greater than or equal to the probable recoveries by creditors if the Debtors
were liquidated under chapter 7 of the Bankruptcy Code.

 

IX.

ACCEPTANCE AND CONFIRMATION OF THE PLAN

 

The Debtors believe that the Plan satisfies all the requirements for
confirmation.

 

 

A.

GENERAL CONFIRMATION REQUIREMENTS

 

Section 1129(a) of the Bankruptcy Code contains several requirements for
confirmation of a plan. Among those requirements are that a plan be proposed in
good faith, that certain information be disclosed regarding payments made or
promised to be made to insiders and that the plan comply with the applicable
provisions of chapter 11. The Debtors believe that they have complied with these
requirements, including those requirements discussed below.

 

 

 
54

--------------------------------------------------------------------------------

 

 

 

B.

BEST INTEREST TEST

 

Each holder of a Claim or Interest in an impaired class must either (i) accept
the Plan or (ii) receive or retain under the Plan cash or property of a value,
as of the Effective Date of the Plan, that is not less than the value such
holder would receive or retain if the Debtors were liquidated under chapter 7 of
the Bankruptcy Code. The Bankruptcy Court will determine whether the cash and
property issued under the Plan to each class equals or exceeds the value that
would be allocated to the holders in a liquidation under chapter 7 of the
Bankruptcy Code (the “Best Interest Test”). The Debtors believe the holders of
Claims against and Interests in the Debtors will have an equal or greater
recovery as a result the sale of the Debtors’ assets as discussed herein and
under the Plan than could be realized in a chapter 7 liquidation for the
following reasons.

 

The Debtors are liquidating and therefore are not seeking to require their
creditors to accept non-cash consideration so that the estates could pursue
going concern value. Accordingly, the only question is whether the creditors
will have recovered more (or at least as much) through the auction of the
Debtors’ assets and under the Plan than they would recover through an asset
liquidation by a chapter 7 trustee.

 

To determine the value that a holder of a Claim or Interest in an impaired Class
would receive if the Debtors were liquidated under chapter 7, the Bankruptcy
Court must determine the aggregate dollar amount that would be generated from
the liquidation of the Debtors’ assets if the Debtors’ Chapter 11 Cases had been
converted to chapter 7 liquidation cases and the Debtors’ assets were liquidated
by a chapter 7 trustee (the “Liquidation Value”). The Liquidation Value would
consist of the net proceeds from the disposition of the Debtors’ assets,
augmented by cash held by the Debtors and reduced by certain increased costs and
Claims that arise in a chapter 7 liquidation case that do not arise in a
chapter 11 reorganization case.

 

As explained below, the Liquidation Value available for satisfaction of Claims
and Interests in the Debtors would be reduced by: (a) the costs, fees and
expenses of the liquidation under chapter 7, which would include disposition
expenses and the compensation of a trustee and his or her counsel and other
professionals retained, (b) the fees of the chapter 7 trustee and (c) certain
other costs arising from conversion of the Chapter 11 Cases to chapter 7. The
liquidation itself would trigger certain Claims, and would accelerate other
priority payments which would otherwise be paid in the ordinary course. The net
proceeds of the liquidation would be applied first to Wells Fargo Prepetition
Claims and GACP Prepetition Claims, if any (including the Carve-Out, Carve-Out
Reserve, and Professional Fee Escrow) and Noteholder Prepetition Claims, if any.
Thereafter, the proceeds would be applied to junior secured Claims and then to
Administrative Claims, Priority Tax Claims and Other Priority Claims.

 

The Debtors believe that creditors have and will continue to clearly benefit
from the liquidation by the Debtors. Had the assets been liquidated by a
chapter 7 trustee, the Debtors project that the maximum recovery would have been
substantially less. The Debtors have realized a greater return than a chapter 7
trustee would have obtained on the sale of their assets, specifically due to the
Debtors’ familiarity with the assets and their ability to negotiate the highest
and best price for the sale thereof. The Debtors have already reduced
substantially all of their assets to cash through auction or private sales
approved by the Bankruptcy Court. Therefore, the Debtors have already
established systems and protocols for the efficient disposition of the assets of
the Estates and are in the process of liquidating their limited remaining
assets.

 

 

 
55

--------------------------------------------------------------------------------

 

 

In addition, converting the Chapter 11 Cases to chapter 7 liquidation at this
stage of the winddown would result in an immense waste of the Debtors’ resources
that were already expended in connection with the sale of the assets and would
delay converting the remaining assets to cash. It would also result in
substantial additional claims against the Estates.

 

Moreover, under the Plan the Debtors will avoid the increased costs and expenses
of chapter 7 liquidation, including the fees payable to a chapter 7 trustee and
his or her professionals. Although the Debtors have already incurred many of the
expenses associated with generating the proceeds, the cash to be distributed to
creditors would be reduced by the chapter 7 trustee’s statutory fee, which is
calculated on a sliding scale from which the maximum compensation is determined
based on the total amount of money disbursed or turned over by the chapter 7
trustee. Section 326(a) of the Bankruptcy Code permits reasonable compensation
not to exceed 3% of the proceeds in excess of $1 million distributable to
creditors. 18 The chapter 7 trustee’s professionals, including legal counsel and
accountants, would add substantial administrative expenses that would be
entitled to be paid ahead of Allowed Claims against the Debtors. Moreover, these
chapter 7 trustee fees would reduce the assets available for distribution to the
Estates’ creditors from additional recoveries such as expunged administrative
claims and the proceeds of successful Estate litigation or settlement.

 

In contrast, the Debtors anticipate that the Responsible Person will be highly
familiar with the Debtors’ operations and the issues pertaining thereto and,
therefore, the Estates will avoid the significant administrative burden
associated with the familiarization process of a chapter 7 trustee and his or
her legal and accounting professionals. Further, under the Plan all Rights of
Action will be pursued by the Responsible Person. The Debtors anticipate that
the Responsible Person will be extensively familiar with the facts, causes of
action and legal theories pertaining to the Debtors’ Rights of Action.
Conversely, a chapter 7 trustee would have no initial familiarity with the
Estates’ litigation or claims and have less capability to maximize the value of
such Rights of Action.

 

It is also anticipated that a chapter 7 liquidation would result in a
significant delay in payments being made to creditors. The Bankruptcy Rules
provide that conversion of chapter 11 cases to chapter 7 will trigger a new bar
date for filing claims against the Estates, and that the new bar date will be
more than 90 days after the chapter 11 cases convert. Bankruptcy Rule 3002(c).
Not only would a chapter 7 liquidation delay distribution to creditors, but it
is possible that additional claims that were not asserted in the Chapter 11
Cases, or were late-filed, could be filed against the Estates. The Debtors
identified and have filed objections to more than $1.3 million in late-filed
claims (including certain administrative claim amounts) that were received
following the July 11, August 1 and October 26, 2016 bar dates. The Debtors have
received and are analyzing additional late-filed claims and may file claims
objections in the near future. Reopening the bar date in connection with
conversion to chapter 7 would provide these and other claimants an additional
opportunity to timely file claims against the Estates. Moreover, the Debtors
would lose the benefit of having an established administrative claims bar date.

 

 

 

--------------------------------------------------------------------------------

18 Section 326(a) of the Bankruptcy Code permits a chapter 7 trustee to receive
25% of the first $5,000 distributed to creditors, 10% of additional amounts up
to $50,000, 5% of additional distributions up to $1 million and reasonable
compensation up to 3% of distributions in excess of $1 million. For example, the
tiered fee structure could result in fees (excluding the expenses of the chapter
7 trustee and his or her professionals) of $83,250, or 4.16%, on a hypothetical
distribution of $2 million. The foregoing calculation is illustrative only and
should not be construed to be representative of any distribution in the Chapter
11 Cases.

 

 

 
56

--------------------------------------------------------------------------------

 

 

A representative depiction of the effect of the conversion to chapter 7
liquidation is set forth below. This depiction is illustrative only and should
not be construed to be representative of any distribution in the Chapter 11
Cases. The estimates shown in the chart below are subject to revision in
material ways and should not be considered a representation that actual outcomes
will necessarily fall within this range. See Section IV hereof.

 

General Unsecured Claims

 

Estimated Amount of

Claims19 and Additional

Fees (millions)

Estimate of

Distribution

(millions)20

Percentage

Recovery

Per Chapter 11 Plan (see Section I.A hereof)

$100.0 - $109.3

$1.3 – $2.2

1.3% - 2.1%

Add: Chapter 7 Trustee fees (on hypothetical distribution of $2 million)

$.083

   

Add: Estimated Fees for Chapter 7 Trustee’s counsel

$.1 - $.2

   

Add: Estimated additional claims (that were late-filed in the Chapter 11 Cases
as well as new administrative claims)

$1.3 - $2.5

           

Estimated Total Claims and Fees Following Conversion to Chapter 7

$101.5 - $112.1

   

Estimated Effect of Conversion to Chapter 7

+ $1.5 to +$2.8

$0

0%

  

For the reasons set forth above, the Debtors believe that the Plan provides a
superior recovery for holders of Claims, and the Plan meets the requirements of
the Best Interest Test.

 

 

C.

FINANCIAL FEASIBILITY TEST

 

Even if the Plan is accepted by each Class of Claims voting on the Plan, and
even if the Bankruptcy Court determines that the Plan satisfies the Best
Interest Test, the Bankruptcy Code requires that, in order for the Plan to be
confirmed by the Bankruptcy Court, it must be demonstrated that consummation of
the Plan is not likely to be followed by the liquidation or the need for further
financial reorganization of the Debtors.

 

The Debtors forecast that the cash payments to be made pursuant to the Plan will
be funded through the amounts obtained from the sale of the substantially all
its assets and from the further liquidation of their limited remaining assets.
Since a form of liquidation is proposed in the Plan and no further financial
reorganization of the Debtors is contemplated, the Debtors believe that the Plan
meets the feasibility requirement.

 

 

 

--------------------------------------------------------------------------------

19 Amounts shown are estimates only and remain subject to the claims
reconciliation process and Claims filed under future bar dates.

20 Net of amounts offset

 

 

 
57

--------------------------------------------------------------------------------

 

  

 

D.

ACCEPTANCE BY IMPAIRED CLASSES

 

Section 1129(b) of the Bankruptcy Code provides that a plan can be confirmed
even if it has not been accepted by all impaired classes as long as at least one
impaired class of Claims has accepted it. The process by which non-accepting
classes are forced to be bound by the terms of the plan is commonly referred to
as “cramdown.” The Bankruptcy Court may confirm the Plan at the request of the
Debtors notwithstanding the Plan's rejection (or deemed rejection) by impaired
classes as long as the Plan “does not discriminate unfairly” and is “fair and
equitable” as to each impaired Class that has not accepted it. A plan does not
discriminate unfairly within the meaning of the Bankruptcy Code if a dissenting
class is treated equally with respect to other classes of equal rank.

 

A class of claims under a plan accepts the plan if the plan is accepted by
creditors that hold at least two-thirds in amount and more than one-half in
number of the allowed claims in the class that actually vote on the plan. A
class of interests accepts the plan if the plan is accepted by holders of
interests that hold at least two-thirds in amount of the allowed interests in
the class that actually vote on a plan.

 

A class that is not “impaired” under a plan is conclusively presumed to have
accepted the plan. Solicitation of acceptances from such a class is not
required. A class is “impaired” unless (i) the legal, equitable and contractual
rights to which a claim or interest in the class entitles the holder are
unaltered or (ii) the effect of any default is cured and the original terms of
the obligation are reinstated.

 

A plan is fair and equitable as to a class of secured claims that rejects the
plan if the plan provides: (1)(a) that the holders of claims included in the
rejecting class retain the liens securing those claims, whether the property
subject to those liens is retained by the debtor or transferred to another
entity, to the extent of the allowed amount of such claims and (b) that each
holder of a claim of such class receives on account of that claim deferred cash
payments totaling at least the allowed amount of that claim, of a value, as of
the effective date of the plan, at least equal to the value of the holder’s
interest in the estate’s interest in such property; (2) for the sale, subject to
section 363(k) of the Bankruptcy Code, of any property that is subject to the
liens securing the claims included in the rejecting class, free and clear of the
liens, with the liens to attach to the proceeds of the sale, and the treatment
of the liens on proceeds under clause (1) or (2) of this paragraph; or (3) for
the realization of the indubitable equivalent of such claims.

 

A plan is fair and equitable as to a class of unsecured claims that rejects the
plan if the plan provides: (1) for each holder of a claim included in the
rejecting class to receive or retain on account of that claim property that has
a value, as of the effective date of the plan, equal to the allowed amount of
such claim; or (2) that the holder of any claim or interest that is junior to
the claims of such rejecting class will not receive or retain on account of such
junior claim or interest any property at all.

 

 

 
58

--------------------------------------------------------------------------------

 

 

A plan is fair and equitable as to a class of equity interests that rejects a
plan if the plan provides: (1) that each holder of an interest included in the
rejecting class receive or retain on account of that interest property that has
a value, as of the effective date of the plan, equal to the greater of the
allowed amount of any fixed liquidation preference to which such holder is
entitled, any fixed redemption price to which such holder is entitled, or the
value of such interest; or (2) that the holder of any interest that is junior to
the interest of such rejecting class will not receive or retain under the plan
on account of such junior interest any property at all.

 

Classes 1 A-G (Other Priority Claims), 2 A-G (Wells Fargo Prepetition Claims),
3 A-G (GACP Prepetition Claims) and 4 A-G (Noteholder Prepetition Claims) are
unimpaired under Plan and, as set forth above, are conclusively presumed to have
accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Accordingly, the votes of holders of Claims in Classes 1 A-G, 2 A-G, 3 A-G and 4
A-G will not be solicited.

 

Classes 5 A-G (Other Secured Claims), including subclasses thereof, are impaired
under the Plan and their votes will be solicited. The Debtors believe that
holders of Claims in Classes 5 A-G (including subclasses thereof) will vote to
accept the Plan.

 

Classes 6 A-G (General Unsecured Claims) are impaired under the Plan and their
votes will be solicited. The Debtors believe that holders of Claims in
Classes 6 A-G will vote to accept the Plan.

 

The votes of Class 7 A-G (Interests and Securities Subordinated Claims) are not
being solicited because such holders are not entitled to receive or retain under
the Plan any interest in property on account of such Claims and Interests.
Classes 7 A-G are therefore deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. The Plan provides fair and equitable
treatment to these holders because there are no Classes junior to these classes
and no Classes senior to these Classes are being paid more than in full on their
Allowed Claims.

 

If any impaired Class fails to accept the Plan, the Debtors intend to request
that the Bankruptcy Court confirm the Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to those Classes.

 

Dated:       Tupelo, Mississippi

May 5, 2017

 

 

 

 

 

 

Respectfully submitted,

   

HANCOCK FABRICS, INC.

on behalf of the Debtors and Debtors-in-

Possession

 

 

 

 

 

 

 

  /s/ Steven R. Morgan

 

 

 

By: Steven R. Morgan

Its: Chief Executive Officer

 

 

 

 
59

--------------------------------------------------------------------------------

 

 

O’MELVENY & MYERS LLP

 

By: /s/ Stephen H. Warren                               

Stephen H. Warren

Attorneys for the Debtors

and Debtors-in-Possession

 

 

 
60

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

DEBTORS’ Second AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION

 

 

 

 
A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

UNAUDITED FINANCIAL STATEMENTS
FOR FISCAL YEAR ENDED FEBRUARY 1, 2016

 

 

 

 

 
B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

UNAUDITED FINANCIAL STATEMENTS
FOR THE PERIOD COMMENCING FEBRUARY 2, 2016
AND ENDING December 31, 2016

 

 

 

 
C-1

--------------------------------------------------------------------------------

 

 

EXHIBIT D

QUALIFICATIONS OF JOSEPH MARCHESE AND META ADVISORS LLc

 

 

 

D-1